 

Exhibit 10.1

 

GLOBAL EAGLE ENTERTAINMENT INC.

 

2.75% Convertible Senior Notes due 2035

 

PURCHASE AGREEMENT

 

February 12, 2015

 

Piper Jaffray & Co.
As Representative of the

Several Initial Purchasers

 

c/o Piper Jaffray & Co.
U.S. Bancorp Center

800 Nicollet Mall
Minneapolis, Minnesota 55402

 

Ladies and Gentlemen:

 

Global Eagle Entertainment Inc., a Delaware corporation (the “Company”),
proposes to issue and sell to the several initial purchasers listed in Schedule
I hereto (the “Initial Purchasers”), for whom you are acting as representative
(the “Representative”), $75,000,000 principal amount of its 2.75% Convertible
Senior Notes due 2035 (the “Underwritten Securities”) and, at the option of the
Initial Purchasers, up to an additional $7,500,000 principal amount of its 2.75%
Convertible Senior Notes due 2035 (the “Option Securities”) if and to the extent
that the Initial Purchasers shall have determined to exercise the option to
purchase such 2.75% Convertible Senior Notes due 2035 granted to the Initial
Purchasers in Section 2(a) hereof. The respective amounts of the Underwritten
Securities to be so purchased by the several Initial Purchasers are set forth
opposite their names on Schedule I hereto.

 

As the Representative, you have advised the Company (a) that you are authorized
to enter into this Agreement on behalf of the several Initial Purchasers, that
the several Initial Purchasers are willing, acting severally and not jointly, to
purchase the numbers of Underwritten Securities set forth opposite their
respective names on Schedule I hereto, plus their pro rata portion of the Option
Securities if you elect to exercise the option in whole or in part for the
accounts of the several Initial Purchasers. The Underwritten Securities and the
Option Securities (to the extent the aforementioned option is exercised) are
herein referred to as the “Securities”. The Securities will be issued pursuant
to an Indenture to be dated on or about February 18, 2015 (the “Indenture”)
between the Company and U.S. Bank National Association, as trustee (the
“Trustee”). The Securities will be convertible into shares (the “Underlying
Securities”) of common stock of the Company, par value $0.0001 per share (the
“Common Stock”), cash or a combination thereof.

 

Concurrently with this offering of the Securities, certain of our stockholders
are offering 3,300,000 shares of our Common Stock (or up to 3,795,000 shares of
our Common Stock if the underwriters for that offering exercise their
overallotment option in full) in an underwritten public offering (the
“Concurrent Equity Offering”). Neither offering is contingent upon the
completion of the other.

 

 

 

 

In consideration of the mutual agreements contained herein and of the interests
of the parties in the transactions contemplated hereby, the parties hereto agree
as follows:

 

1.OFFERING BY THE INITIAL PURCHASERS.

 

The Securities will be sold to the Initial Purchasers without being registered
under the Securities Act of 1933, as amended (the “Securities Act”), and the
rules and regulations (the “Rules and Regulations”) of the Securities and
Exchange Commission (the “Commission”) thereunder, in reliance upon an exemption
therefrom. The Company has prepared a preliminary offering memorandum, dated
February 9, 2015 (the “Preliminary Offering Memorandum”), and will prepare an
offering memorandum, dated the date hereof (the “Offering Memorandum”), setting
forth information concerning the Company and the Securities. Copies of the
Preliminary Offering Memorandum have been, and copies of the Offering Memorandum
will be, delivered by the Company to the Initial Purchasers pursuant to the
terms of this Agreement. The Company hereby confirms that it has authorized the
use of the Preliminary Offering Memorandum, the other Time of Sale Information
(as defined below) and the Offering Memorandum in connection with the offering
and resale of the Securities by the Initial Purchasers in the manner
contemplated by this Agreement. References herein to the Preliminary Offering
Memorandum, the Time of Sale Information and the Offering Memorandum shall be
deemed to refer to and include any document incorporated by reference therein.

 

At or prior to the time when sales of the Securities were first made (the “Time
of Sale”), the Company had prepared the following information (collectively, the
“Time of Sale Information”): the Preliminary Offering Memorandum, as
supplemented and amended by the written communications listed on Schedule II
hereto.

 

2.PURCHASE AND RESALE OF THE SECURITIES.

 

(a)          The Company agrees to issue and sell the Underwritten Securities to
the several Initial Purchasers as provided in this Agreement, and each Initial
Purchaser, on the basis of the representations, warranties and agreements set
forth herein and subject to the conditions set forth herein, agrees, severally
and not jointly to purchase from the Company the respective principal amount of
Underwritten Securities set forth opposite such Initial Purchaser’s name in
Schedule I hereto at a price equal to 98.667% of the principal amount thereof
plus accrued interest, if any, from February 18, 2015 to the Closing Date (as
defined below).

 

In addition, the Company agrees to issue and sell the Option Securities to the
several Initial Purchasers as provided in this Agreement, and the Initial
Purchasers, on the basis of the representations, warranties and agreements set
forth herein and subject to the conditions set forth herein, shall have the
option to purchase, severally and not jointly, from the Company the Option
Securities at a price equal to 100% of the principal amount thereof plus accrued
interest, if any, from the Closing Date to the date of payment and delivery.

 

2

 

 

If any Option Securities are to be purchased, the amount of Option Securities to
be purchased by each Initial Purchaser shall be the amount of Option Securities
which bears the same ratio to the aggregate amount of Option Securities being
purchased as the amount of Underwritten Securities set forth opposite the name
of such Initial Purchaser in Schedule I hereto (or such amount increased as set
forth in Section 8 hereof) bears to the aggregate amount of Underwritten
Securities being purchased from the Company by the several Initial Purchasers,
subject, however, to such adjustments to eliminate Securities in denominations
other than $1,000 as the Representative in its sole discretion shall make.

 

The Initial Purchasers may exercise the option to purchase the Option Securities
at any time in whole, or from time to time in part, on or before the thirtieth
day following the date of this Agreement, by written notice from the
Representative to the Company. Such notice shall set forth the aggregate amount
of Option Securities as to which the option is being exercised and the date and
time when the Option Securities are to be delivered and paid for which may be
the same date and time as the Closing Date but shall not be earlier than the
Closing Date nor later than the tenth full business day (as hereinafter defined)
after the date of such notice (unless such time and date are postponed in
accordance with Section 8 hereof). Any such notice shall be given at least two
business days prior to the date and time of delivery specified therein.

 

(b)          The Company understands that the Initial Purchasers intend to offer
the Securities for resale on the terms set forth in the Time of Sale
Information. Each Initial Purchaser, severally and not jointly, represents,
warrants and agrees that:

 

(i)          it is a qualified institutional buyer within the meaning of Rule
144A under the Securities Act (a “QIB”) and an accredited investor within the
meaning of Rule 501(a) under the Securities Act; and

 

(iii)        it has not sold, and will not sell, the Securities as part of its
initial offering except to persons whom it reasonably believes to be QIBs in
transactions pursuant to Rule 144A under the Securities Act (“Rule 144A”) and in
connection with each such sale, it has taken or will take reasonable steps to
ensure that the purchaser of the Securities is aware that such sale is being
made in reliance on Rule 144A.

 

(c)          Each Initial Purchaser acknowledges and agrees that the Company
and, for purposes of the opinions to be delivered to the Initial Purchasers
pursuant to Sections 6(b) and (c), counsel for the Company and counsel for the
Initial Purchasers, respectively, may rely upon the accuracy of the
representations and warranties of each Initial Purchaser, and compliance by each
Initial Purchaser with its agreements, contained in paragraph (b) above, and
each Initial Purchaser hereby consents to such reliance.

 

(d)          The Company acknowledges and agrees that the Initial Purchasers may
offer and sell Securities to or through any affiliate of an Initial Purchaser
and that any such affiliate may offer and sell Securities purchased by it to or
through any Initial Purchaser.

 

3

 

 

(e)          Payment for the Securities shall be made by wire transfer in
immediately available funds to the account specified by the Company to the
Representative in the case of the Underwritten Securities, at the offices of
Goodwin Procter LLP, 620 8th Ave, New York, NY 10018 at 10:00 A.M. New York City
time on February 18, 2015, or at such other time or place on the same or such
other date, not later than the fifth business day thereafter, as the
Representative and the Company may agree upon in writing or, in the case of the
Option Securities, on the date and at the time and place specified by the
Representative in the written notice of the Initial Purchasers’ election to
purchase such Option Securities. The time and date of such payment for the
Underwritten Securities is referred to herein as the “Closing Date” and the time
and date for any such payment for the Option Securities, if other than the
Closing Date, is herein referred to as an “Additional Closing Date”.

 

Payment for the Securities to be purchased on the Closing Date or any Additional
Closing Date, as the case may be, shall be made against delivery to the nominee
of The Depository Trust Company (“DTC”), for the respective accounts of the
several Initial Purchasers of the Securities to be purchased on such date of one
or more global notes representing the Securities (collectively, the “Global
Note”). The Global Note will be made available for inspection by the
Representative at the office of Piper Jaffray & Co. set forth above not later
than 1:00 P.M., New York City time, on the business day prior to the Closing
Date or any Additional Closing Date, as the case may be.

 

3.REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

 

The Company represents and warrants to each of the Initial Purchasers as
follows:

 

(a)          The Preliminary Offering Memorandum, as of its date, did not
contain any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that the
Company makes no representation and warranty with respect to any statements or
omissions made in reliance upon and in conformity with information relating to
any Initial Purchaser furnished to the Company in writing by any Initial
Purchaser through the Representative expressly for use in any Preliminary
Offering Memorandum, it being understood and agreed that the only such
information furnished by any Initial Purchaser consists of the information
described as such in Section 13 hereof.

 

(b)          The Time of Sale Information, at the Time of Sale, did not, and at
the Closing Date and as of any Additional Closing Date, as the case may be, will
not, contain any untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that the
Company makes no representation and warranty with respect to any statements or
omissions made in reliance upon and in conformity with information relating to
any Initial Purchaser furnished to the Company in writing by any Initial
Purchaser through the Representative expressly for use in such Time of Sale
Information, it being understood and agreed that the only such information
furnished by any Initial Purchaser consists of the information described as such
in Section 13 hereof. No statement of material fact included in the Offering
Memorandum has been omitted from the Time of Sale Information and no statement
of material fact included in the Time of Sale Information that is required to be
included in the Offering Memorandum has been omitted therefrom.

 

4

 

 

(c)          The Company (including its agents and representatives, other than
any Initial Purchaser in its capacity as such) has not made, used, prepared,
authorized, approved or referred to and will not prepare, make, use, authorize,
approve or refer to any “written communication” (as defined in Rule 405 under
the Securities Act) that constitutes an offer to sell or solicitation of an
offer to buy the Securities (each such communication by the Company or its
agents and representatives (other than a communication referred to in clauses
(i), (ii) and (iii) below) an “Issuer Written Communication”) other than (i) the
Preliminary Offering Memorandum, (ii) the Offering Memorandum, (iii) the
documents listed on Schedule II hereto, including a term sheet substantially in
the form of Schedule III hereto, which constitute part of the Time of Sale
Information, and (iv) each electronic road show and any other written
communications approved in writing in advance by the Representative. Each such
Issuer Written Communication, when taken together with the Time of Sale
Information, did not, and at the Closing Date and as of any Additional Closing
Date, as the case may be, will not, contain any untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; provided that the Company makes no representation and warranty with
respect to any statements or omissions made in each such Issuer Written
Communication in reliance upon and in conformity with information relating to
any Initial Purchaser furnished to the Company in writing by any Initial
Purchaser through the Representative expressly for use in such Issuer Written
Communication, it being understood and agreed that the only such information
furnished by any Initial Purchaser consists of the information described as such
in Section 13 hereof. Each such Issuer Written Communication, as of its issue
date and at all subsequent times through the completion of the offer and sale of
the Securities or until any earlier date that the Company notified or notifies
the Representative as described in Section 4(a)(vi), did not, does not and will
not include any information that conflicted, conflicts or will conflict with the
information contained in the Time of Sale Information or the Offering
Memorandum, including any document incorporated by reference therein.

 

(d)          As of the date of the Offering Memorandum and as of the Closing
Date and as of any Additional Closing Date, as the case may be, the Offering
Memorandum does not and will not contain any untrue statement of a material fact
or omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; provided that the Company makes no representation and warranty with
respect to any statements or omissions made in reliance upon and in conformity
with information relating to any Initial Purchaser furnished to the Company in
writing by any Initial Purchaser through the Representative expressly for use in
the Offering Memorandum, it being understood and agreed that the only such
information furnished by any Initial Purchaser consists of the information
described as such in Section 13 hereof.

 

(e)          The documents incorporated, or to be incorporated, by reference in
the Offering Memorandum or the Time of Sale Information, at the time filed with
the Commission conformed, or will conform, in all material respects to the
requirements of the Securities Act or the Securities Exchange Act of 1934, as
amended, and the rules and regulations of the Commission thereunder
(collectively, the “Exchange Act”), as applicable.

 

5

 

 

(f)          The Company has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the State of Delaware, with
requisite power and authority to own or lease its properties and conduct its
business as described in the Time of Sale Information and the Offering
Memorandum. Each of the subsidiaries of the Company listed in Exhibit A hereto
(collectively, the “Subsidiaries”) has been duly organized and is validly
existing as a corporation, limited liability company or similar entity in good
standing under the laws of the jurisdiction of its organization with requisite
power and authority to own or lease its properties and conduct its business as
described in the Time of Sale Information and the Offering Memorandum. The
Subsidiaries, including all subsidiaries thereof, are the only subsidiaries,
direct or indirect, of the Company. The Subsidiaries listed in Exhibit A hereto
are the only “significant subsidiaries” of the Company (as such term is defined
in Rule 1-02 of Regulation S-X). The Company and each of the Subsidiaries are
duly qualified to transact business in all jurisdictions in which the conduct of
their business requires such qualification, except where the failure to be so
qualified would not (A) have, individually or in the aggregate, a material
adverse effect on the earnings, business, management, properties, assets,
rights, operations, condition (financial or otherwise) or prospects of the
Company and of the Subsidiaries taken as a whole or (B) prevent or burden or
impair in any material respect the consummation of the transactions contemplated
by and the performance by the Company of its obligations under, the Transaction
Documents (the occurrence of any such effect or any such prevention described in
the foregoing clauses (A) and (B) being referred to as a “Material Adverse
Effect”). The outstanding shares of capital stock of each of the Subsidiaries
have been duly authorized and validly issued, are fully paid and non-assessable
are owned by the Company or another Subsidiary free and clear of all liens,
encumbrances and equities and claims; and no options, warrants or other rights
to purchase, agreements or other obligations to issue or other rights to convert
any obligations into shares of capital stock or ownership interests in the
Subsidiaries are outstanding.

 

(g)          The outstanding shares of Common Stock of the Company have been
duly authorized and validly issued and are fully paid and non-assessable, have
been issued in compliance with all federal and state securities laws, were not
issued in violation of or subject to any preemptive rights or other rights to
subscribe for or purchase or acquire any securities of the Company that have not
been waived in writing. The offering or sale of the Securities as contemplated
by this Agreement does not give rise to any rights, other than those which have
been waived or satisfied, for or relating to the registration of any shares of
Common Stock.

 

(h)          The authorized, issued and outstanding capital stock of the Company
is as set forth in the Time of Sale Information and the Offering Memorandum. All
of the Securities conform in all material respects to the description thereof
contained in the Time of Sale Information and the Offering Memorandum.
Subsequent to the respective dates as of which information is given in the Time
of Sale Information and the Offering Memorandum, except as otherwise
specifically stated therein or in this Agreement, the Company has not: (i)
issued any securities, except for shares of Common Stock issued pursuant to the
exercise of currently outstanding options or warrants or other stock-based
awards under the Company’s equity incentive plans; (ii) incurred any material
liability or material obligation, direct or contingent, for borrowed money,
other than pursuant existing lines of credit of the Company or its Subsidiaries
in the ordinary course of business; or (iii) declared or paid any dividend or
made any other distribution on or in respect to its capital stock.

 

6

 

 

(i)          The Company has not, directly or indirectly, distributed and will
not distribute any offering material in connection with the offering and sale of
the Securities other than any Preliminary Offering Memorandum, Time of Sale
Information, Offering Memorandum and other materials, if any, permitted under
the Securities Act and consistent with Section 4(a)(i) hereof.

 

(j)          The consolidated financial statements of the Company and its
consolidated subsidiaries, together with related notes and schedules as set
forth or incorporated by reference in the Time of Sale Information and the
Offering Memorandum., comply in all material respects with the applicable
requirements of the Securities Act and the Exchange Act and present fairly, in
all material respects, the financial position and the results of operations and
cash flows of the Company and its consolidated subsidiaries, at the indicated
dates and for the indicated periods. Such financial statements and related
schedules have been prepared, in all material respects, in accordance with
United States generally accepted principles of accounting (“GAAP”) or
International Financial Reporting Standards as adopted by the European Union
(“IFRS”), as applicable, consistently applied throughout the periods involved,
except as disclosed therein, and all adjustments necessary for a fair
presentation of results for such periods have been made. The summary and
selected consolidated financial and statistical data included or incorporated by
reference in the Time of Sale Information and the Offering Memorandum present
fairly, in all material respects, the information shown therein and such data
has been compiled on a basis consistent with the financial statements presented
therein and the books and records of the Company and the consolidated
subsidiaries. The pro forma financial statements and other pro forma financial
information included in the Time of Sale Information and the Offering Memorandum
present fairly, in all material respects, the information shown therein, have
been prepared, in all material respects, in accordance with the Commission’s
rules and guidelines with respect to pro forma financial statements, have been
properly compiled on the pro forma bases described therein, and the, in the
opinion of the Company, assumptions used in the preparation thereof are
reasonable and the adjustments used therein are appropriate to give effect to
the transactions or circumstances referred to therein. All disclosures contained
in the Time of Sale Information and the Offering Memorandum regarding “non-GAAP”
or “non-IFRS” financial measures (as such term is defined by the Rules and
Regulations) comply with Regulation G of the Exchange Act and Item 10 of
Regulation S-K under the Securities Act, to the extent applicable. The Company
and the Subsidiaries do not have any material liabilities or obligations, direct
or contingent (including any off-balance sheet obligations or any “variable
interest entities” within the meaning of Financial Accounting Standards Board
Interpretation No. 46), not disclosed in the Time of Sale Information and the
Offering Memorandum. There are no financial statements (historical or pro forma)
that would be required to be included in the Time of Sale Information or
Offering Memorandum, if each of the Time of Sale Information and Offering
Memorandum were a prospectus on Form S-3 under the Securities Act, that are not
included or incorporated by reference. The interactive data in eXtensible
Business Reporting Language included or incorporated by reference in the Time of
Sale Information and the Offering Memorandum fairly presents, in all material
respects, the information called for and has been prepared in all material
respects in accordance with the Commission’s rules and guidelines applicable
thereto.

 

7

 

 

(k)          (1) Ernst & Young LLP who have certified certain of the financial
statements filed with the Commission as part of, or incorporated by reference
in, the Time of Sale Information and the Offering Memorandum, is an independent
registered public accounting firm with respect to the Company and the
Subsidiaries within the meaning of the Securities Act and the applicable Rules
and Regulations and the Public Company Accounting Oversight Board (United
States) (the “PCAOB”) as required by the Securities Act, (2) Rose, Snyder &
Jacobs LLP who have certified certain of the financial statements filed with the
Commission as part of, or incorporated by reference in, the Time of Sale
Information and the Offering Memorandum, has advised the Company that it was an
independent registered public accounting firm with respect to Row 44, Inc.
during the period covered by such financial statements within the meaning of the
Securities Act and the applicable Rules and Regulations and the PCAOB as
required by the Securities Act and (3) Ernst & Young GmbH
Wirtschaftsprufungsgesellschaft who have certified certain of the financial
statements filed with the Commission as part of, or incorporated by reference
in, the Time of Sale Information and the Offering Memorandum, has advised the
Company that it was an independent auditor with respect to Advanced Inflight
Alliance AG and its subsidiaries during the period covered by such financial
statements within the meaning of the Securities Act and the applicable Rules and
Regulations and the PCAOB as required by the Securities Act.

 

(l)          The Company is in material compliance with all applicable effective
provisions of the Sarbanes-Oxley Act of 2002, as amended, and the rules and
regulations promulgated by the Commission and the NASDAQ Capital Market
thereunder (collectively, the “Sarbanes-Oxley Act”). The Company has taken all
reasonably necessary actions to ensure that it is in compliance with all
provisions of the Sarbanes-Oxley Act that are in effect and with which the
Company is required to comply (including Section 402 related to loans) and is
actively taking steps to ensure that it will be in compliance with other
provisions of the Sarbanes-Oxley Act not currently in effect or which will
become applicable to the Company.

 

(m)          Except as disclosed in the Time of Sale Information and the
Offering Memorandum, there is no legal, governmental, administrative or
regulatory investigation, action, suit, claim or proceeding pending or, to the
knowledge of the Company, threatened against the Company or any of the
Subsidiaries, or to which any property of the Company or the Subsidiaries is, or
to the knowledge of the Company, would reasonably be expected to be, subject,
before any court or regulatory or administrative agency or otherwise which would
reasonably be expected to, individually or in the aggregate, have a Material
Adverse Effect. There are no current or pending legal, governmental,
administrative or regulatory investigations, actions, suits, claims or
proceedings that are required under the Securities Act to be described in the
Time of Sale Information and the Offering Memorandum that are not so described
in the Time of Sale Information and the Offering Memorandum. There are no
statutes, regulations or contracts or other documents that are required under
the Securities Act to be filed as exhibits to the Time of Sale Information and
the Offering Memorandum or described in the Time of Sale Information and the
Offering Memorandum that are not so filed as exhibits to the Offering Memorandum
or described in the Time of Sale Information and the Offering Memorandum. Each
description of a contract, document or other agreement in the Time of Sale
Information and the Offering Memorandum accurately reflects in all material
respects the terms of the underlying contract, document or other agreement to
the extent required under the Securities Act to be described therein.

 

8

 

 

(n)          The Company and the Subsidiaries have good and marketable title to
all of the properties and assets reflected in the consolidated financial
statements hereinabove described or described in the Time of Sale Information
and the Offering Memorandum, subject to no lien, mortgage, pledge, charge or
encumbrance of any kind except those reflected in such financial statements or
described in the Time of Sale Information and the Offering Memorandum or which
are not material in amount or would not materially interfere with the use made
and proposed to be made of such properties or assets by the Company and the
Subsidiaries. The Company and the Subsidiaries occupy their leased properties
under valid and binding leases conforming in all material respects to the
description thereof set forth in the Time of Sale Information and the Offering
Memorandum.

 

(o)          The Company and the Subsidiaries have filed all U.S. federal,
state, local and foreign tax returns which have been required to be filed and
have paid all taxes indicated by such returns and all assessments received by
them or any of them to the extent that such taxes have become due and are not
being contested in good faith and for which an adequate reserve for accrual has
been established in accordance with GAAP, except where the failure to file such
returns or pay such taxes would not reasonably be expected to have a Material
Adverse Effect. All tax liabilities have been adequately provided for in the
financial statements of the Company included or incorporated by reference in the
Time of Sale Information and the Offering Memorandum, and the Company does not
know of any actual or proposed additional material tax assessments. To the
Company’s knowledge, there is no tax lien, whether imposed by any federal,
state, foreign or other taxing authority, outstanding against the assets,
properties or business of the Company or any Subsidiary.

 

(p)          Since the respective dates as of which information is given in the
Time of Sale Information and the Offering Memorandum, as each may be amended or
supplemented, (A) there has not been any material adverse change or any
development involving a prospective material adverse change in or affecting the
earnings, business, management, properties, assets, rights, operations,
condition (financial or otherwise), or prospects of the Company taken as a
whole, whether or not occurring in the ordinary course of business, (B) there
has not been any material transaction entered into or any material transaction
that is probable of being entered into by the Company or the Subsidiaries, other
than transactions in the ordinary course of business and (C) neither the Company
nor any of the Subsidiaries has sustained any loss or interference with its
business that is material to the Company and the Subsidiaries taken as a whole
and that is either from fire, explosion, flood or other calamity, whether or not
covered by insurance, or from any labor disturbance or dispute or any action,
order or decree of any court or arbitrator or governmental or regulatory
authority.

 

(q)          The Company has full right, power and authority to execute and
deliver this Agreement, the Indenture and the Securities (collectively, the
“Transaction Documents”) and to perform its obligations hereunder and
thereunder; and all action required to be taken for the due and proper
authorization, execution and delivery by it of each of the Transaction Documents
and the consummation by it of the transactions contemplated thereby or by the
Time of Sale Information and the Offering Memorandum has been duly and validly
taken.

 

(r)          Neither the Company nor any of the Subsidiaries is or with the
giving of notice or lapse of time or both, will be, (A) in violation of its
certificate or articles of incorporation, charter, by-laws, certificate of
formation, limited liability company agreement, partnership agreement or other
organizational documents, as applicable, (B) in violation of or in default under
any agreement, lease, contract, indenture or other instrument or obligation to
which it is a party or by which it, or any of its properties, is bound or (C) in
violation of any law, order, rule or regulation judgment, order, writ or decree
applicable to the Company or any Subsidiary of any court or of any government,
regulatory body or administrative agency or other governmental body having
jurisdiction over the Company or the Subsidiaries, or any of their properties or
assets, except in the case of clauses (B) and (C), for such violations or
defaults as would not reasonably be expected, individually or in the aggregate,
to have a Material Adverse Effect.

 

9

 

 

The execution, delivery and performance of the Transaction Documents and the
consummation of the transactions contemplated by the Transaction Documents,
including the issuance and sale of the Securities (and the issuance of the
Underlying Securities upon conversion thereof) and the fulfillment of the terms
hereof and thereof do not and will not conflict with or result in a breach of
any of the terms or provisions of, or constitute a default under, (i) any
indenture, mortgage, deed of trust or other agreement or instrument to which the
Company or any Subsidiary is a party or by which the Company or any Subsidiary
or any of their respective properties is bound, (ii) the certificate of
incorporation or formation, articles of incorporation or association, charter,
by-laws or other organizational documents, as applicable, of the Company or
(iii) any law, order, rule or regulation judgment, order, writ or decree
applicable to the Company or any Subsidiary of any court or of any government,
regulatory body or administrative agency or other governmental body having
jurisdiction over the Company or any Subsidiary, or any of their properties or
assets except, in the case of (i) and (iii), as would not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect.

 

(s)          The execution and delivery of, and the performance by the Company
of its obligations under, this Agreement has been duly and validly authorized by
all necessary corporate, limited liability company or similar applicable action
on the part of the Company, and this Agreement has been duly executed and
delivered by the Company.

 

(t)          The Indenture has been duly authorized by the Company and, when
duly executed and delivered in accordance with its terms by each of the parties
thereto, will constitute a valid and legally binding agreement of the Company
enforceable against the Company in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency or similar
laws affecting creditors’ rights generally and subject to general principles of
equity (collectively, the “Enforceability Exceptions”).

 

(u)          The Securities to be issued and sold by the Company hereunder have
been duly authorized by the Company and, when duly executed, authenticated,
issued and delivered as provided in the Indenture and paid for as provided
herein, will be duly and validly issued and outstanding and will constitute
valid and legally binding obligations of the Company enforceable against the
Company in accordance with their terms, subject to the Enforceability
Exceptions, and will be entitled to the benefits of the Indenture.

 

(v)         Upon issuance and delivery of the Securities in accordance with this
Agreement and the Indenture, the Securities will be convertible at the option of
the holder thereof into shares of the Underlying Securities in accordance the
terms of the Securities; the Underlying Securities reserved for issuance upon
conversion of the Securities have been duly authorized and reserved and, when
issued upon conversion of the Securities in accordance with the terms of the
Securities, will be validly issued, fully paid and non-assessable, and the
issuance of the Underlying Securities will not be subject to any preemptive or
similar rights.

 

10

 

 

(w)         The Securities and the Indenture will conform in all material
respects to the respective statements relating thereto contained in the Time of
Sale Information and the Offering Memorandum.

 

(x)          Each approval, consent, order, authorization, designation,
declaration or filing by or with any regulatory, administrative or other
governmental body necessary in connection with the execution, delivery and
performance by the Company of the Transaction Documents and for the consummation
of the transactions contemplated by the Transaction Documents, including the
issuance or sale of Securities by the Company (and the issuance of the
Underlying Securities upon conversion thereof) has been obtained or made and is
in full force and effect (except such additional steps as may be required by the
Commission or such additional steps as may be necessary to qualify the
Securities for offering by the Initial Purchasers under state securities or Blue
Sky laws).

 

(y)          Except as would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, the Company and the Subsidiaries
(A) hold all licenses, registrations, certificates and permits from federal,
state, local, foreign and international governmental and regulatory authorities
(collectively, “Governmental Licenses”) which are necessary to the conduct of
their business, (B) are in compliance with the terms and conditions of all
Governmental Licenses, and all Governmental Licenses are valid and in full force
and effect, and (C) have not received any written or other notice of proceedings
relating to the revocation or modification of any Governmental License.

 

(z)          The Company and the Subsidiaries own or possess the right to use
all patents, inventions, trademarks, trade names, service marks, logos, trade
dress, designs, data, database rights, Internet domain names, rights of privacy,
rights of publicity, copyrights, works of authorship, license rights, trade
secrets, know-how and proprietary information (including unpatented and
unpatentable proprietary or confidential information, inventions, systems or
procedures) and other industrial property and intellectual property rights, as
well as related rights, such as moral rights and the right to sue for all past,
present and future infringements or misappropriations of any of the foregoing,
and registrations and applications for registration of any of the foregoing
(collectively, “Intellectual Property”) necessary to conduct their business as
presently conducted and currently contemplated to be conducted in the future as
described in the Time of Sale Information and the Offering Memorandum, except
where the failure to own or possess such Intellectual Property would not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect. Neither the Company nor any of the Subsidiaries, whether through
their respective products and services or the conduct of their respective
businesses, has infringed, misappropriated, conflicted with or otherwise
violated, or is currently infringing, misappropriating, conflicting with or
otherwise violating, and none of the Company or the Subsidiaries have received
any communication or notice of infringement of, misappropriation of, conflict
with or violation of, any Intellectual Property of any other person or entity,
except as would not reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect. Neither the Company nor any of the Subsidiaries
has received any communication or notice alleging that by conducting their
business as set forth in the Time of Sale Information and the Offering
Memorandum, such parties would infringe, misappropriate, conflict with, or
violate, any of the Intellectual Property of any other person or entity, except
as would not reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect. The Company knows of no infringement, misappropriation
or violation by others of Intellectual Property owned by or licensed to the
Company or the Subsidiaries, except as would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect. The Company
and its Subsidiaries have taken all reasonable steps necessary to secure their
interests in such Intellectual Property from their employees and contractors and
to protect the confidentiality of all of their confidential information and
trade secrets.

 

11

 

 

(aa)         To the Company’s knowledge, none of the Intellectual Property or
technology (including information technology and outsourced arrangements)
employed by the Company or the Subsidiaries has been obtained or is being used
by the Company or the Subsidiaries in violation of any contractual obligation
binding on the Company or any of the Subsidiaries or any of their respective
officers, directors or employees or otherwise in violation of the rights of any
persons. The Company and the Subsidiaries own or have a valid right to access
and use all computer systems, networks, hardware, software, databases, websites,
and equipment used to process, store, maintain and operate data, information,
and functions used in connection with the business of the Company and the
Subsidiaries (the “Company IT Systems”), except as would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect. The
Company IT Systems are adequate for, and operate and perform in all material
respects as required in connection with, the operation of the business of the
Company and the Subsidiaries as currently conducted, except as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The Company and the Subsidiaries have implemented commercially
reasonable backup, security and disaster recovery technology consistent in all
material respects with applicable regulatory standards and customary industry
practices.

 

(bb)         Except as described in the Time of Sale Information and the
Offering Memorandum, the Company and the Subsidiaries: (A) are and at all times
have been in material compliance with all statutes, rules, regulations, or
written guidance applicable to the Company and the Subsidiaries for the
ownership, testing, development, manufacture, packaging, processing, use,
distribution, marketing, labeling, promotion, sale, offer for sale, storage,
import, export or disposal of any product manufactured or distributed or service
provided by the Company (“Applicable Laws”), except as would not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect;
(B) have not received any notice of adverse finding, warning letter, untitled
letter or other correspondence or notice from any government, regulatory body or
administrative agency or other governmental body having authority over the
Company or the Subsidiaries (“Governmental Authority”) alleging or asserting
material noncompliance with any Applicable Laws or any licenses, certificates,
approvals, clearances, authorizations, permits and supplements or amendments
thereto required by any such Applicable Laws (“Authorizations”); (C) possess all
material Authorizations and such Authorizations are valid and in full force and
effect and are not in material violation of any term of any such Authorizations;
(D) have not received written notice of any claim, action, suit, proceeding,
hearing, enforcement, investigation, arbitration or other action from any
Governmental Authority or third party alleging that any product operation or
activity is in violation of any Applicable Laws or Authorizations and have no
knowledge that any such Governmental Authority or third party is considering any
such claim, litigation, arbitration, action, suit, investigation or proceeding;
(E) have not received written notice that any Governmental Authority has taken,
is taking or intends to take action to limit, suspend, modify or revoke any
Authorizations and the Company has no knowledge that any such Governmental
Authority is considering such action; and (F) have filed, obtained, maintained
or submitted all material reports, documents, forms, notices, applications,
records, claims, submissions and supplements or amendments as required by any
Applicable Laws or Authorizations and that all such reports, documents, forms,
notices, applications, records, claims, submissions and supplements or
amendments were complete and correct in all material respects on the date filed
(or were corrected or supplemented by a subsequent submission).

 

12

 

 

(cc)         Neither the Company nor, to the Company’s knowledge, any of its
affiliates, has taken or may take, directly or indirectly, any action designed
to cause or result in, or which has constituted or which might reasonably be
expected to constitute, the stabilization or manipulation of the price of the
Securities or the Common Stock to facilitate the sale or resale of the
Securities. The Company acknowledges that the Initial Purchasers may engage in
passive market making transactions in the Securities and the Common Stock on the
NASDAQ Capital Market in accordance with Regulation M under the Exchange Act.

 

(dd)         Neither the Company nor any Subsidiary is or, after giving effect
to the offering and sale of the Securities contemplated hereunder and the
application of the net proceeds from such sale as described in the Time of Sale
Information and the Offering Memorandum, will be, required to register as an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended, and the rules and regulations of the Commission thereunder
(collectively, the “1940 Act”).

 

(ee)         Except as described in the Time of Sale Information and the
Offering Memorandum, including the documents incorporated by reference therein,
the Company and the Subsidiaries maintain systems of “internal control over
financial reporting” (as defined in Rule 13a-15(f) of the Exchange Act) that
comply with the requirements of the Exchange Act and have been designed by, or
under the supervision of, their respective principal executive and principal
financial officers, or persons performing similar functions, to provide
reasonable assurance regarding the reliability of financial reporting and the
preparation of financial statements for external purposes in accordance with
GAAP or IFRS, as applicable, including, but not limited to, internal accounting
controls sufficient to provide reasonable assurance that: (A) transactions are
executed in accordance with management’s general or specific authorization; (B)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP or IFRS, as applicable, and to maintain
accountability for assets; (C) access to assets is permitted only in accordance
with management’s general or specific authorization; and (D) the recorded
accountability for assets is compared with existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.
Except as described in the Time of Sale Information and the Offering Memorandum,
there are no material weaknesses in the Company’s internal control over
financial reporting, and there has been no change in internal control over
financial reporting that has materially affected, or is reasonably likely to
materially affect, the Company’s internal control over financial reporting since
the respective dates as of which information is given in the Time of Sale
Information and the Offering Memorandum. The Company’s auditors and the Audit
Committee of the Board of Directors of the Company have been advised of: (A) all
significant deficiencies and material weaknesses in the design or operation of
internal control over financial reporting which have adversely affected or are
reasonably likely to adversely affect the Company’s ability to record, process,
summarize and report financial information; and (B) any fraud, whether or not
material, that involves management or other employees who have a significant
role in the Company’s internal controls over financial reporting.

 

13

 

 

(ff)         The Company has established and maintains “disclosure controls and
procedures” (as defined in Rules 13a-14(c) and 15d-14(c) under the Exchange
Act); the Company’s “disclosure controls and procedures” are reasonably designed
to ensure that all information (both financial and non-financial) required to be
disclosed by the Company in the reports that it files or submits under the
Exchange Act is recorded, processed, summarized and reported within the time
periods specified in the rules and regulations under the Exchange Act, and that
all such information is accumulated and communicated to the Company’s management
as appropriate to allow timely decisions regarding required disclosure and to
make the certifications of the Chief Executive Officer and Chief Financial
Officer of the Company required under the Exchange Act with respect to such
reports.

 

(gg)         The statistical, industry-related and market-related data included
in the Time of Sale Information and the Offering Memorandum are based on or
derived from sources which the Company reasonably and in good faith believes are
reliable and accurate, and such data agree with the sources from which they are
derived.

 

(hh)         The operations of the Company and the Subsidiaries are and have
been conducted at all times in compliance in all material respects with
applicable financial record-keeping and reporting requirements, including those
of the Bank Secrecy Act, as amended by Title III of the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001 (USA PATRIOT Act), the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the applicable money laundering
statutes of jurisdictions where the Company and the Subsidiaries conduct
business, the applicable rules and regulations thereunder and any related or
similar rules, regulations or guidelines, issued, administered or enforced by
any governmental agency (collectively, the “Money Laundering Laws”), and no
action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any or the
Subsidiaries with respect to the Money Laundering Laws is pending or, to the
Company’s knowledge, threatened.

 

(ii)           Neither the Company nor, to the Company’s knowledge, any
director, officer, agent, employee or affiliate of the Company or any of the
Subsidiaries is currently subject to any U.S. sanctions administered by the
Office of Foreign Assets Control of the U.S. Treasury Department (“OFAC”) or any
similar sanctions imposed by any other body, governmental or other, to which the
Company or any of its Subsidiaries is subject (collectively, “other economic
sanctions”); and the Company will not knowingly use the proceeds of the
offering, or lend, contribute or otherwise make available such proceeds to any
subsidiary, joint venture partner or other Person or entity, for the purpose of
financing the activities of any Person currently subject to any U.S. sanctions
administered by OFAC or other economic sanctions.

 

14

 

 

(jj)          Neither the Company nor any of the Subsidiaries nor, to the
Company’s knowledge, any director, officer, agent, employee or affiliate of the
Company or any of the Subsidiaries: (A) has used any corporate funds for any
unlawful contribution, gift, entertainment or other unlawful expense relating to
political activity: (B) has made any direct or indirect unlawful contribution or
payment to any official of, or candidate for, or any employee of, any federal,
state or foreign office from corporate funds; (C) has made any bribe, unlawful
rebate, payoff, influence payment, kickback or other unlawful payment; or
(iv) is aware of or has taken any action, directly or indirectly, that would
result in a violation by such Persons of the OECD Convention on Bribery of
Foreign Public Officials in International Business Transactions (“OECD
Convention”), the Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder (collectively, the “FCPA”) or any similar law
or regulation to which the Company, any of its Subsidiaries, any director,
officer, agent, employee, affiliate or other person associated with or acting on
behalf of the Company or any of the Subsidiaries is subject. The Company, the
Subsidiaries and their affiliates have each conducted their businesses in
compliance in all material respects with the FCPA and any applicable similar law
or regulation and have instituted and maintain policies and procedures designed
to ensure, and which are reasonably expected to continue to ensure, continued
compliance therewith.

 

(kk)         The Company and each of the Subsidiaries carry, or are covered by,
insurance, from insurers of recognized financial responsibility, in such amounts
and covering such risks as is commercially reasonable for the conduct of their
respective businesses and the value of their respective properties and as is
customary for companies engaged in similar businesses; and the Company and the
Subsidiaries have no reason to believe that they will not be able to renew their
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue their
respective businesses at a cost that would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect.

 

(ll)          (A) Each “employee benefit plan” (within the meaning of Section
3(3) of the Employee Retirement Income Security Act of 1974, as amended,
including the regulations and published interpretations thereunder (“ERISA”))
for which the Company or any member of its “Controlled Group” (defined as any
organization that is a member of a controlled group of corporations within the
meaning of Section 414 of the Internal Revenue Code of 1986, as amended (the
“Code”)) would have liability (each a “Plan”) is in compliance in all material
respects with all presently applicable statutes, rules and regulations,
including ERISA and the Code; (B) with respect to each Plan subject to Title IV
of ERISA (I) no “reportable event” (as defined in Section 4043 of ERISA) has
occurred for which the Company or any member of its Controlled Group would have
any material liability; and (II) neither the Company nor any member of its
Controlled Group has incurred or expects to incur material liability under Title
IV of ERISA (other than for contributions to the Plan or premiums payable to the
Pension Benefit Guaranty Corporation, in each case in the ordinary course and
without default); (C) no Plan which is subject to Section 412 of the Code or
Section 302 of ERISA has failed to satisfy the minimum funding standard within
the meaning of such sections of the Code or ERISA; and (D) each Plan that is
intended to be qualified in all material respects under Section 401(a) of the
Code is so qualified and nothing has occurred, whether by action or by failure
to act, which would cause the loss of such qualification.

 

15

 

 

(mm)      (A) The Company and each Subsidiary have complied and are in
compliance with all applicable federal, state, local, foreign and international
laws (including the common law), statutes, rules, regulations, orders,
judgments, decrees or other legally binding requirements of any court,
administrative agency or other governmental authority relating to pollution or
to the protection of the environment, natural resources or human health or
safety, or to the manufacture, use, generation, treatment, storage, disposal,
release or threatened release of hazardous or toxic substances, pollutants,
contaminants or wastes, or the arrangement for such activities (“Environmental
Laws”) except where the failure to comply would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect; (B) the
Company and each Subsidiary have obtained and are in compliance, in all material
respects, with all permits, licenses, authorizations or other approvals required
of them under Environmental Laws to conduct their respective businesses and are
not subject to any action to revoke, terminate, cancel, limit, amend or appeal
any such permits, licenses, authorizations or approvals; (C) neither the Company
nor any Subsidiary is a party to any judicial or administrative proceeding
(including a notice of violation) under any Environmental Laws (I) to which a
governmental authority is also a party and which involves potential monetary
sanctions, unless it could reasonably be expected that such proceeding will
result in monetary sanctions of less than $100,000, or (II) which is otherwise
material; and no such proceeding has been threatened in writing or is known to
be contemplated; (D) neither the Company nor any Subsidiary has received notice
or is otherwise aware of any pending or threatened material claim or potential
liability under Environmental Laws in respect of its past or present business,
operations (including the disposal of hazardous substances at any off-site
location), facilities or real property (whether owned, leased or operated) or on
account of any predecessor or any person whose liability under any Environmental
Laws it has agreed to assume; and neither the Company nor any Subsidiary is
aware of any facts or conditions that could reasonably be expected to give rise
to any such claim or liability; and (E) neither the Company nor any Subsidiary
is aware of any matters regarding compliance with existing or reasonably
anticipated Environmental Laws, or with any liabilities or other obligations
under Environmental Laws (including asset retirement obligations), that could
reasonably be expected to have a Material Adverse Effect.

 

(nn)         The Company has taken no action designed to, or likely to have the
effect of, terminating the registration of the Common Stock under the Exchange
Act or the listing of the Common Stock on the NASDAQ Capital Market, nor has the
Company received any notification that the Commission or the NASDAQ Capital
Market is contemplating terminating such registration or listing.

 

(oo)         There are no relationships, direct or indirect, or related-party
transactions involving the Company or any of the Subsidiaries or any other
person that would be required to be described in the Time of Sale Information
and the Offering Memorandum if the Time of Sale Information and the Offering
Memorandum were a prospectus on Form S-3 under the Securities Act, which have
not been described in such documents.

 

(pp)         No Subsidiary of the Company is currently prohibited, directly or
indirectly, from paying any dividends to the Company, from making any other
distribution on such Subsidiary’s capital stock, from repaying to the Company
any loans or advances to such Subsidiary from the Company or from transferring
any of such Subsidiary’s property or assets to the Company or any other
Subsidiary of the Company.

 

16

 

 

(qq)        No labor disturbance by or dispute with employees of the Company or
any of the Subsidiaries exists or, to the knowledge of the Company, is
contemplated or threatened. The Company is not aware that any key employee or
significant group of employees of the Company plans to terminate employment with
the Company.

 

(rr)         Neither the Company nor any of the Subsidiaries is a party to any
contract, agreement or understanding with any person (other than this Agreement)
that would give rise to a valid claim against the Company or any of the
Subsidiaries or any Initial Purchaser for a brokerage commission, finder’s fee
or like payment in connection with the execution and delivery of this Agreement
or the consummation of the transactions contemplated hereby.

 

(ss)         On the Closing Date or any Additional Closing Date, the Securities
will not be of the same class as securities listed on a national securities
exchange registered under Section 6 of the Exchange Act or quoted in an
automated inter-dealer quotation system; and each of the Time of Sale
Information, as of the Time of Sale, and the Offering Memorandum, as of its
date, contains or will contain all the information that, if requested by a
prospective purchaser of the Securities, would be required to be provided to
such prospective purchaser pursuant to Rule 144A(d)(4) under the Securities Act.

 

(tt)          None of the Company or any of its affiliates (as defined in Rule
501(b) of Regulation D under the Securities Act (“Regulation D”)) has, directly
or through any agent, sold, offered for sale, solicited offers to buy or
otherwise negotiated in respect of, any security (as defined in the Securities
Act), that is or will be integrated with the sale of the Securities in a manner
that would require registration of the Securities under the Securities Act.

 

(uu)         None of the Company or any of its affiliates or any other person
acting on its or their behalf (other than the Initial Purchasers, as to which no
representation is made) has solicited offers for, or offered or sold, the
Securities by means of any form of general solicitation or general advertising
within the meaning of Rule 502(c) of Regulation D or in any manner involving a
public offering within the meaning of Section 4(2) of the Securities Act.

 

(vv)         Assuming the accuracy of the representations and warranties of the
Initial Purchasers contained in Section 2(b) and their compliance with their
agreements set forth therein, it is not necessary, in connection with the
issuance and sale of the Securities to the Initial Purchasers and the offer,
resale and delivery of the Securities by the Initial Purchasers in the manner
contemplated by this Agreement, the Time of Sale Information and the Offering
Memorandum, to register the Securities under the Securities Act or to qualify
the Indenture under the Trust Indenture Act of 1939, as amended (the “Trust
Indenture Act”).

 

(ww)       No approval of the shareholders of the Company under the Exchange
Rules is required for the Company to issue and deliver to the Initial Purchasers
the Securities.

 

(xx)         There are no securities or preferred stock of or guaranteed by the
Company, any Subsidiary that are rated by a “nationally recognized statistical
rating organization,” as such term is defined by the Commission for purposes of
Rule 436(g)(2) under the Securities Act.         

 

Any certificate signed by any officer of the Company and delivered to the
Initial Purchasers or counsel for the Initial Purchasers in connection with the
offering of the Securities shall be deemed a representation and warranty by the
Company, as to matters covered thereby, to the Initial Purchasers.

 

17

 

 

4.COVENANTS OF THE COMPANY.

 

(a)          The Company covenants and agrees with the several Initial
Purchasers that:

 

(i)          The Company will (A) not distribute any proposed Time of Sale
Information, Offering Memorandum or such amendment or supplement or document to
be incorporated by reference therein of which the Representative shall not
previously have been advised and furnished with a copy or to which the
Representative shall have reasonably objected in writing or which is not in
compliance in all material respects with the Rules and Regulations and (B) file
on a timely basis all reports and any definitive proxy or information statements
required to be filed by the Company with the Commission subsequent to the date
of the Time of Sale Information and prior to the completion of the initial
distribution of the Securities pursuant to this Agreement by the Initial
Purchasers (the “Offering Memorandum Delivery Period”).

 

(ii)         Before making, preparing, using, authorizing, approving or
referring to any Issuer Written Communication, the Company will furnish to the
Representative and counsel for the Initial Purchasers a copy of such written
communication for review and will not make, prepare, use, authorize, approve or
refer to any such written communication to which the Representative reasonably
objects.

 

(iii)        During the Offering Memorandum Delivery Period, the Company will
advise the Representative promptly (i) of the issuance by any governmental or
regulatory authority of any order preventing or suspending the use of any of the
Time of Sale Information, any Issuer Written Communication or the Offering
Memorandum or the institution of any proceeding for that purpose; (ii) the
occurrence of any event as a result of which any of the Time of Sale
Information, any Issuer Written Communication or the Offering Memorandum as then
amended or supplemented would include any untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements therein,
in the light of the circumstances existing when such Time of Sale Information,
Issuer Written Communication or the Offering Memorandum is delivered to a
purchaser, not misleading; and (iii) of the receipt by the Company of any notice
with respect to any suspension of the qualification of the Securities for offer
and sale in any jurisdiction or the initiation or, to the knowledge of the
Company, threatening of any proceeding for such purpose. The Company will use
its best efforts to prevent the issuance of any such order referred to in clause
(i) and (iii) of this paragraph and to obtain as soon as possible the lifting
thereof, if issued.

 

(iv)        The Company will cooperate with the Representative in endeavoring to
qualify the Securities for sale under the securities laws of such jurisdictions
as the Representative may reasonably have designated in writing and will make
such applications, file such documents, and furnish such information as may be
reasonably required for that purpose; provided that the Company shall not be
required to (A) qualify as a foreign corporation, (B) file a general consent to
service of process in any jurisdiction where it is not now so qualified or
required to file such a consent, or (C) subject itself to taxation in any such
jurisdiction if it is not otherwise so subject. The Company will, from time to
time, prepare and file such statements, reports, and other documents, as are or
may be required to continue such qualifications in effect for so long a period
as the Representative may reasonably request for distribution of the Securities.

 

18

 

 

(v)         The Company will deliver to, or upon the order of, the
Representative, from time to time, as many copies of any Preliminary Offering
Memorandum, any other Time of Sale Information and any Issuer Written
Communication as the Representative may reasonably request. The Company will
deliver to the Initial Purchasers such number of copies of the Offering
Memorandum, including documents incorporated by reference therein, and all
amendments thereto, as the Representative may reasonably request.

 

(vi)        The Company will comply with the Securities Act and the Rules and
Regulations, and the Exchange Act, and the rules and regulations of the
Commission thereunder, so as to permit the completion of the distribution of the
Securities as contemplated in this Agreement and the Offering Memorandum so long
as the offering and this Agreement are not terminated. If at any time during the
Offering Memorandum Delivery Period any event shall occur as a result of which,
in the judgment of the Company or in the reasonable opinion of the
Representative, it becomes necessary to amend or supplement the Offering
Memorandum in order to make the statements therein, in the light of the
circumstances existing at the time the Offering Memorandum is delivered to a
purchaser, not misleading or if it is necessary at any time to amend or
supplement the Offering Memorandum to comply with any law, the Company will
promptly either (A), prepare and furnish to the Initial Purchasers an
appropriate amendment or supplement to the Offering Memorandum or (B) prepare
and file with the Commission an appropriate filing under the Exchange Act which
shall be incorporated by reference in the Offering Memorandum so that the
Offering Memorandum as so amended or supplemented will not, in the light of the
circumstances existing when the Offering Memorandum is delivered to a purchaser,
be misleading, or so that the Offering Memorandum will comply with applicable
law.

 

(vii)       If the Time of Sale Information is being used to solicit offers to
buy the Securities at a time when the Offering Memorandum is not yet available
to prospective purchasers and any event shall occur or condition shall exist as
a result of which, in the judgment of the Company or in the reasonable opinion
of the Representative, it becomes necessary to amend or supplement the Time of
Sale Information in order to make the statements therein, in the light of the
circumstances, not misleading, or to make the statements therein not conflict
with the information contained in the Preliminary Offering Memorandum, or if it
is necessary at any time to amend or supplement the Time of Sale Information to
comply with any law, the Company promptly will either (A) prepare and furnish to
the Initial Purchasers and any dealers an appropriate amendment or supplement to
the Time of Sale Information or (B) prepare and file with the Commission an
appropriate filing under the Exchange Act which shall be incorporated by
reference in the Time of Sale Information so that the Time of Sale Information
as so amended or supplemented will not, in the light of the circumstances, be
misleading or conflict with the Preliminary Offering Memorandum, or so that the
Time of Sale Information will comply with applicable law.

 

19

 

 

(viii)       The Company will make generally available to its security holders,
as soon as it is practicable to do so, but in any event not later than 15 months
from the date of the Offering Memorandum, an earnings statement (which need not
be audited) in reasonable detail, covering a period of at least 12 consecutive
months beginning after the date of the Offering Memorandum, which earnings
statement shall satisfy the requirements of Section 11(a) of the Securities Act
and Rule 158 under the Securities Act and will advise you in writing when such
statement has been so made available.

 

(ix)         Prior to the Closing Date, the Company will furnish to the Initial
Purchasers, as soon as they have been prepared by or are available to the
Company, a copy of any unaudited interim financial statements of the Company for
any period subsequent to the period covered by the most recent financial
statements appearing in the Preliminary Offering Memorandum, Time of Sale
Information and the Offering Memorandum; provided that, such financial
statements described in this subsection (ix) shall only be provided the Initial
Purchaser if such financial statements are not otherwise publicly available.

 

(x)           While the Securities remain outstanding and are “restricted
securities” within the meaning of Rule 144(a)(3) under the Securities Act, the
Company will, during any period in which the Company is not subject to and in
compliance with Section 13 or 15(d) of the Exchange Act, furnish to holders of
the Securities, prospective purchasers of the Securities designated by such
holders and securities analysts, in each case upon request, the information
required to be delivered pursuant to Rule 144A(d)(4) under the Securities Act.

 

(xi)          No offering, pledge, sale, contract to sell, short sale or other
disposition of any shares of Common Stock of the Company or other securities
convertible into or exchangeable or exercisable for shares of Common Stock or
derivative of Common Stock (or agreement for such) other than (i) pursuant to
equity incentive plans as in existence on the date of this Agreement, (ii)
pursuant to the exchange, exercise or conversion of warrants or convertible
securities outstanding as of the date of this Agreement, (iii) pursuant to the
filing of one or more registration statements on Form S-8 with the Commission,
(iv) the offer and sale of the Common Stock pursuant to the Concurrent Equity
Offering, (v) the Securities to be sold hereunder and any shares of Common Stock
of the Company issued in connection with conversions pursuant to the Indenture,
(vi) the issuance of up to an aggregate of 2.0 million shares of Common Stock of
the Company or other securities convertible into or exchangeable or exercisable
for an aggregate of no more than 2.0 million shares of Common Stock or
derivative of up to 2.0 million shares of Common Stock in connection with the
Company’s acquisition of one or more businesses, products or technologies, joint
ventures, commercial relationships or other strategic corporate transactions,
including, without limitation, the issuance of shares of Common Stock of the
Company or other securities convertible into or exchangeable or exercisable for
shares of Common Stock or derivative of Common Stock to finance any such
acquisition or other strategic corporate transaction, provided that each
recipient of shares of Common Stock of the Company or other securities
convertible into or exchangeable or exercisable for shares of Common Stock or
derivative of Common Stock pursuant to this clause or (vi) shall execute and
deliver to the Representative a letter substantially in the form attached hereto
as Exhibit B, will be made for a period of 90 days after the date of the
Offering Memorandum, directly or indirectly, by the Company otherwise than
contemplated hereunder or with the prior written consent of the Representative,
provided that the foregoing restrictions will not restrict the Company from,
during such 90-day restricted period, making an offer or entering into an
agreement, understanding, contract, commitment or arrangement to sell shares of
Common Stock of the Company or other securities convertible into or exchangeable
or exercisable for shares of Common Stock or derivative of Common Stock after
such 90-day period in connection with the Company’s acquisition of one or more
businesses, products or technologies, joint ventures, commercial relationships
or other strategic corporate transactions, including, without limitation, the
issuance of shares of Common Stock of the Company or other securities
convertible into or exchangeable or exercisable for shares of Common Stock or
derivative of Common Stock to finance any such acquisition or other strategic
corporate transaction.

 

20

 

 

(xii)       The Company will reserve and keep available at all times, free of
pre-emptive rights, shares of Common Stock for the purpose of enabling the
Company to satisfy all obligations to issue the Underlying Securities upon the
conversion of the Securities. For so long as the Company’s Common Stock is then
listed on the NASDAQ Capital Market, the Company will use its best efforts to
list the Underlying Securities, subject to notice of issuance, on the NASDAQ
Capital Market.

 

(xiii)       The Company has caused each officer, director and stockholder of
the Company listed on Schedule IV to execute and deliver to the Representative,
on or prior to the date of this Agreement, a letter or letters, substantially in
the form attached hereto as Exhibit B (the “Lockup Agreement”).

 

(xiv)       The Company will assist the Representative in arranging for the
Securities to be eligible for clearance and settlement through DTC.

 

(xv)         During the period from the Closing Date until one year after the
Closing Date or any Additional Closing Date, the Company will not, and will not
permit any of its affiliates (as defined in Rule 144 under the Securities Act)
to, resell any of the Securities that have been acquired by any of them, except
for Securities purchased by the Company or any of its affiliates and resold in a
transaction registered under the Securities Act.

 

(xvi)       None of the Company or any of its affiliates (as defined in Rule
501(b) of Regulation D) will, directly or through any agent, sell, offer for
sale, solicit offers to buy or otherwise negotiate in respect of, any security
(as defined in the Securities Act), that is or will be integrated with the sale
of the Securities in a manner that would require registration of the Securities
under the Securities Act.

 

(xvii)       None of the Company or any of its affiliates or any other person
acting on its or their behalf (other than the Initial Purchasers, as to which no
covenant is given) will solicit offers for, or offer or sell, the Securities by
means of any form of general solicitation or general advertising within the
meaning of Rule 502(c) of Regulation D or in any manner involving a public
offering within the meaning of Section 4(a)(2) of the Securities Act.

 

(xviii)      The Company shall not conduct its business in such a manner as
would require the Company or any of the Subsidiaries to register as an
investment company under the 1940 Act.

 

21

 

 

(xix)       The Company will maintain a transfer agent and, if necessary under
the jurisdiction of incorporation of the Company, a registrar for the Common
Stock.

 

(xx)        The Company will not take, directly or indirectly, any action
designed to cause or result in, or that has constituted or might reasonably be
expected to constitute, the stabilization or manipulation of the price of any
security of the Company.

 

(xxi)       Prior to the Closing Date, the Company will not issue any press
release or other communication directly or indirectly or hold any press
conference with respect to the Company, its condition, financial or otherwise,
or its earnings, business, operations or prospects, or the offering of the
Securities, without the prior written consent of the Representative, unless in
the reasonable judgment of the Company and its counsel, and after notification
to the Representative, such press release or communication is required by law or
by NASDAQ Capital Market rules, in which case the Company shall use its
reasonable best efforts to allow the Initial Purchasers reasonable time to
comment on such release or other communication in advance of such issuance.

 

(b)       Each Initial Purchaser will not use any written communication that
constitutes an offer to sell or the solicitation of an offer to buy the
Securities other than (i) the Preliminary Offering Memorandum and the Offering
Memorandum, (ii) a written communication that contains no “issuer information”
(as defined in Rule 433(h)(2) under the Securities Act) that was not included
(including through incorporation by reference) in the Preliminary Offering
Memorandum or the Offering Memorandum, (iii) any written communication listed on
Schedule II or prepared pursuant to Section 4(c) above (including any electronic
road show), (iv) any written communication prepared by such Initial Purchaser
and approved by the Company in advance in writing or (v) any written
communication relating to or that contains the terms of the Securities and/or
other information that was included (including through incorporation by
reference) in the Preliminary Offering Memorandum or the Offering Memorandum.

 

22

 

 

5.COSTS AND EXPENSES.

 

The Company, whether or not the transactions contemplated hereunder are
consummated or this Agreement is terminated, will pay or reimburse if paid by
the Initial Purchasers, all costs, expenses and fees incident to the performance
of the obligations of the Company under this Agreement, including, without
limiting the generality of the foregoing, the following: (i) accounting fees of
the Company and fees and disbursements of the Company’s auditors incurred in
delivering the letters described in Section 6(e) and (f); (ii) the fees and
disbursements of counsel for the Company; (iii) all costs and expenses related
to the transfer and delivery of the Securities to the Initial Purchasers,
including any transfer or other taxes payable thereon; (iv) any reasonable
roadshow expenses; (v) the cost of printing and delivering to, or as requested
by, the Initial Purchasers copies of the Preliminary Offering Memorandum, Time
of Sale Information, Offering Memorandum, any Issuer Written Communication, this
Agreement, the Transaction Documents, any Blue Sky survey, in each case, any
supplements or amendments thereto; (vi) the filing fees of the Commission; (vii)
all expenses and application fees related to the listing of the Underlying
Securities on the NASDAQ Capital Market, if any; (viii) the costs and charges of
any transfer agent, registrar, depositary, trustee and any of their respective
counsels; (ix) all expenses and application fees incurred in connection with the
approval of the Securities for book-entry transfer by DTC; (x) $250,000 to the
Initial Purchasers for certain out-of-pocket expenses incurred in connection
with the offering of the Securities; (xi) all other costs and expenses of the
Company incident to the performance of its obligations hereunder and the other
Transaction Documents that are not otherwise specifically provided for herein;
and (xii) the costs and expenses (including without limitation any damages or
other amounts payable in connection with legal or contractual liability)
associated with the reforming of any contracts for sale of the Securities made
by the Initial Purchasers caused by a breach of the representation in Section
3(e) hereof). If this Agreement shall not be consummated because the conditions
in Section 6 hereof are not satisfied, or because this Agreement is terminated
by the Representative pursuant to Section 11 hereof, or by reason of any
failure, refusal or inability on the part of the Company to perform any
undertaking or satisfy any condition of this Agreement or to comply with any of
the terms hereof on their part to be performed, unless such failure, refusal or
inability is due primarily to the default or omission of any Initial Purchaser,
the Company shall reimburse the several Initial Purchasers for reasonable
out-of-pocket expenses, including fees and disbursements of counsel, reasonably
incurred in connection with investigating, marketing and proposing to market the
Securities or in contemplation of performing their obligations hereunder; but
the Company shall not in any event be liable to any of the several Initial
Purchasers for damages on account of loss of anticipated profits from the sale
by them of the Securities.

 

6.CONDITIONS OF OBLIGATIONS OF THE INITIAL PURCHASERS.

 

The several obligations of the Initial Purchasers to purchase the Underwritten
Securities on the Closing Date and the Option Securities, if any, on any
Additional Closing Date are subject to the accuracy, as of the Time of Sale, on
the Closing Date, or the applicable Additional Closing Date, as the case may be,
of the representations and warranties of the Company contained herein, and to
the performance by the Company of its covenants and other obligation hereunder
and to the following additional conditions:

 

(a)          No action shall have been taken and no statute, rule, regulation or
order shall have been enacted, adopted or issued by any federal, state or
foreign governmental or regulatory authority that would, as of the Closing Date
or any Additional Closing Date, as the case may be, prevent the issuance or sale
of the Securities; and no injunction or order of any nature by a federal or
state court of competent jurisdiction shall have been issued, as of the Closing
Date or any Additional Closing Date, as the case may be, which would prevent the
sale of the Securities.

 

(b)          The Representative shall have received on the Closing Date or any
Additional Closing Date, as the case may be, the opinion and 10b-5 statement of
McDermott Will & Emery LLP, counsel for the Company dated the Closing Date or
any Additional Closing Date, as the case may be, addressed to the Initial
Purchasers (and stating that it may be relied upon by counsel to the Initial
Purchasers), in form and substance as previously agreed with the Representative.

 

(c)          The Representative shall have received from Goodwin Procter LLP,
counsel for the Initial Purchasers, an opinion and 10b-5 statement, dated the
Closing Date or any Additional Closing Date, as the case may be, with respect to
such matters as the Representative may reasonably request, and such counsel
shall have received such documents and information as they may reasonably
request to enable them to pass upon such matters.

 

23

 

 

(d)          The Representative shall have received on the Closing Date or any
Additional Closing Date, as the case may be, the opinion of the Senior Vice
President and General Counsel of the Company dated the Closing Date or any
Additional Closing Date, as the case may be, addressed to the Initial
Purchasers, in form and substance as previously agreed with the Representative.

 

(e)          You shall have received, on the date hereof, the Closing Date and,
if applicable, any Additional Closing Date, a letter dated the date hereof, the
Closing Date or any Additional Closing Date, as the case may be, in form and
substance satisfactory to the Representative, of Ernst & Young LLP confirming
that it is an independent registered public accounting firm with respect to the
Company and the Subsidiaries within the meaning of the Securities Act and the
applicable Rules and Regulations and the PCAOB and stating that in their opinion
the financial statements and schedules examined by them and included or
incorporated by reference in the Time of Sale Information and the Offering
Memorandum comply in form in all material respects with the applicable
accounting requirements of the Securities Act and the related Rules and
Regulations; and containing such other statements and information as is
ordinarily included in accountants’ “comfort letters” to underwriters with
respect to the financial statements and certain financial and statistical
information contained in the Time of Sale Information and the Offering
Memorandum.

 

(f)          You shall have received, on the date hereof, the Closing Date and,
if applicable, any Additional Closing Date, a letter dated the date hereof, the
Closing Date or any Additional Closing Date, as the case may be, in form and
substance satisfactory to the Representative, of Rose, Snyder & Jacobs LLP
confirming that it was an independent registered public accounting firm with
respect to Row 44, Inc. during the period covered by such financial statements
within the meaning of the Securities Act and the applicable Rules and
Regulations and the PCAOB and stating that in their opinion the financial
statements and schedules examined by them and included or incorporated by
reference in the Time of Sale Information and the Offering Memorandum comply in
form in all material respects with the applicable accounting requirements of the
Securities Act and the related Rules and Regulations; and containing such other
statements and information as is ordinarily included in accountants’ “comfort
letters” to underwriters with respect to the financial statements and certain
financial and statistical information contained in the Time of Sale Information
and the Offering Memorandum.

 

(g)          You shall have received, on the date hereof, the Closing Date and,
if applicable, any Additional Closing Date, a letter dated the date hereof, the
Closing Date or any Additional Closing Date, as the case may be, in form and
substance satisfactory to the Representative, of Ernst & Young GmbH
Wirtschaftsprufungsgesellschaft confirming that it was an independent auditor
with respect to Advanced Inflight Alliance AG and its subsidiaries during the
period covered by such financial statements within the meaning of the Securities
Act and the applicable Rules and Regulations and the PCAOB and stating that in
their opinion the financial statements and schedules examined by them and
included or incorporated by reference in the Time of Sale Information and the
Offering Memorandum comply as to form in all material respects with the
applicable accounting requirements of the Securities Act and the related Rules
and Regulations; and containing such other statements and information as is
ordinarily included in accountants’ “comfort letters” to underwriters with
respect to the financial statements and certain financial and statistical
information contained in the Time of Sale Information and the Offering
Memorandum.

 

24

 

 

(h)           You shall have received, on the date hereof, a copy of the receipt
of a letter or other evidence of the consent under the Loan and Security
Agreement dated December 22, 2014, among Citibank, N.A., the Company and the
guarantors set forth therein, as further described in the Time of Sale Document
and the Offering Memorandum, allowing for the offering and sale and for the
Company to make payment in respect of, the Securities.

 

(i)           The Representative shall have received on the Closing Date and, if
applicable, any Additional Closing Date, as the case may be, a certificate or
certificates of the Chief Executive Officer and the Chief Financial Officer of
the Company to the effect that, as of the Closing Date or any Additional Closing
Date, as the case may be, each of them severally represents as follows:

 

(i)         The representations and warranties of the Company contained in
Section 3 hereof are true and correct as of the Closing Date or any Additional
Closing Date, as the case may be;

 

(ii)       Such officer has carefully examined the Time of Sale Information and,
in his or her opinion, as of the Time of Sale, the statements contained in the
Time of Sale Information did not contain any untrue statement of a material
fact, and such Time of Sale Information did not omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided, however,
that such officer makes no representations or warranties as to information
contained in or omitted from the Time of Sale Information, in reliance upon, and
in conformity with, written information furnished to the Company by or on behalf
of any Initial Purchaser through the Representative, specifically for use
therein, it being understood and agreed that the only such information is that
described in Section 13 hereof;

 

(iii)      Such officer has carefully examined the Offering Memorandum and, in
his or her opinion, as of its date and the Closing Date or the applicable
Additional Closing Date, as the case may be, the Offering Memorandum and any
amendments and supplements thereto did not contain any untrue statement of a
material fact and did not omit to state a material fact necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided, however, that such officer makes no
representations or warranties as to information contained in or omitted from the
Offering Memorandum, in reliance upon, and in conformity with, written
information furnished to the Company by or on behalf of any Initial Purchaser
through the Representative, specifically for use therein, it being understood
and agreed that the only such information is that described in Section 13
hereof; and

 

(iv)      Since the respective dates as of which information is given in the
Time of Sale Information and the Offering Memorandum, there has not been any
material adverse change or any development involving a prospective material
adverse change in or affecting the business, properties, assets, rights,
operations, or financial condition of the Company and its Subsidiaries taken as
a whole, whether or not arising in the ordinary course of business.

 

25

 

 

(j)          The Representative shall have received on each of the date hereof,
the Closing Date and, if applicable, any Additional Closing Date, as the case
may be, a certificate of the Chief Financial Officer of the Company
substantially in the form attached hereto as Exhibit C.

 

(k)          The Company shall have furnished to the Representative such further
certificates and documents confirming the representations and warranties,
covenants and conditions contained herein and related matters as the
Representative may reasonably have requested.

 

(l)          The Securities shall be eligible for clearance and settlement
through DTC.

 

(m)        The Lockup Agreements described in Section 4(a)(xiii) hereof have
been received by the Representative and are in full force and effect.

 

All such opinions, certificates, letters and other documents mentioned in this
Agreement shall be deemed to be in compliance with the provisions hereof only if
they are satisfactory in the reasonable judgment of the Representative and
counsel for the Initial Purchasers.

 

If any of the conditions hereinabove provided for in this Section 6 shall not
have been fulfilled when and as required by this Agreement to be fulfilled, the
obligations of the Initial Purchasers hereunder may be terminated by the
Representative by notifying the Company of such termination in writing or by
telegram at or prior to the Closing Date or any Additional Closing Date, as the
case may be. In such event, the Company and the Initial Purchasers shall not be
under any obligation to each other (except to the extent provided in Sections 5
and 7 hereof).

 

7.INDEMNIFICATION.

 

(a)          The Company agrees:

 

(i)          to indemnify and hold harmless each Initial Purchaser, the
affiliates, directors and officers of each Initial Purchaser and each person, if
any, who controls any Initial Purchaser within the meaning of either Section 15
of the Securities Act or Section 20 of the Exchange Act (each an “Indemnified
Party”), against any losses, claims, damages or liabilities to which such
Indemnified Party may become subject under the Securities Act or otherwise,
insofar as such losses, claims, damages or liabilities (or actions or
proceedings in respect thereof) arise out of or are based upon (A) any untrue
statement or alleged untrue statement of any material fact contained in the
Offering Memorandum, any Preliminary Offering Memorandum, any of the other Time
of Sale Information, any Issuer Written Communication, or any amendment or
supplement thereto, or in any materials or information provided to investors by,
at the instruction of, the Company in connection with the marketing of the
offering of the Securities (“Marketing Materials”), or (B) with respect to the
Offering Memorandum or any amendment or supplement thereto, the omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein not misleading or (C) with respect
to any Preliminary Offering Memorandum, any other Time of Sale Information, any
Issuer Written Communication, or any amendment or supplement thereto or the
Marketing Materials, the omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; provided, however, that the Company will not be liable in any such
case to the extent that any such loss, claim, damage or liability arises out of
or is based upon an untrue statement or alleged untrue statement, or omission or
alleged omission made in the Offering Memorandum, any Preliminary Offering
Memorandum, any of the other Time of Sale Information, any Issuer Written
Communication, or any amendment or supplement thereto, or Marketing Materials,
in reliance upon and in conformity with written information furnished to the
Company by or through the Representative specifically for use therein, it being
understood and agreed that the only such information furnished by any
Underwriter consists of the information described as such in Section 13 hereof;
and

 

26

 

 

(ii)         to reimburse each Indemnified Party upon demand for any reasonable
legal or other out-of-pocket expenses reasonably incurred by it in connection
with investigating or defending any such loss, claim, damage or liability,
action or proceeding or in responding to a subpoena or governmental inquiry
related to the offering of the Securities, whether or not such Indemnified Party
is a party to any action or proceeding. In the event that it is finally
judicially determined that the Initial Purchasers were not entitled to receive
payments for legal and other expenses pursuant to this subparagraph, the Initial
Purchasers will promptly return all sums that had been advanced pursuant hereto.

 

(b)           Each Initial Purchaser severally and not jointly will indemnify
and hold harmless the Company, its affiliates, directors, officers and each
person, if any, who controls the Company within the meaning of Section 15 of the
Securities Act and Section 20 of the Exchange Act (each an “Initial Purchaser
Indemnified Party”), against any losses, claims, damages or liabilities to which
the Initial Purchaser Indemnified Party may become subject under the Securities
Act or otherwise, insofar as such losses, claims, damages or liabilities (or
actions or proceedings in respect thereof) arise out of or are based upon (A)
any untrue statement or alleged untrue statement of any material fact contained
in the Offering Memorandum, any Preliminary Offering Memorandum, any of the
other Time of Sale Information, any Issuer Written Communication, or any
amendment or supplement thereto, or in any Marketing Materials, or (B) with
respect to the Offering Memorandum or any amendment or supplement thereto, the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading or (C)
with respect to any Preliminary Offering Memorandum, any of the other Time of
Sale Information, any Issuer Written Communication, or any amendment or
supplement thereto, or in any Marketing Materials, the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading in the light of the
circumstances under which they were made; and will reimburse any legal or other
expenses reasonably incurred by the Initial Purchaser Indemnified Party in
connection with investigating or defending any such loss, claim, damage,
liability, action or proceeding; provided, however, that each Initial Purchaser
will be liable in each case to the extent, but only to the extent, that such
untrue statement or alleged untrue statement or omission or alleged omission has
been made in the Offering Memorandum, any Preliminary Offering Memorandum, any
of the other Time of Sale Information, any Issuer Written Communication, or any
amendment or supplement thereto, in reliance upon and in conformity with written
information furnished to the Company by or through the Representative
specifically for use therein, it being understood and agreed that the only such
information furnished by any Initial Purchaser consists of the information
described as such in Section 13 hereof. This indemnity agreement will be in
addition to any liability which such Initial Purchaser may otherwise have.

 

27

 

 

(c)          In case any proceeding (including any governmental investigation)
shall be instituted involving any person in respect of which indemnity may be
sought pursuant to this Section 7, such person (the “indemnified party”) shall
promptly notify the person against whom such indemnity may be sought (the
“indemnifying party”) in writing of the commencement thereof. No indemnification
provided for in Section 7(a), (b), (d) or (e) hereof shall be available to any
party who shall fail to give notice as provided in this Section 7(c) if the
party to whom notice was not given was unaware of the proceeding to which such
notice would have related and was materially prejudiced by the failure to give
such notice, but the failure to give such notice shall not relieve the
indemnifying party or parties from any liability which it or they may have to
the indemnified party for contribution or otherwise than on account of the
provisions of Section 7(a), (b), (d) or (e) hereof. In case any such proceeding
shall be brought against any indemnified party and it shall notify the
indemnifying party of the commencement thereof, the indemnifying party shall be
entitled to participate therein and, to the extent that it shall wish, jointly
with any other indemnifying party similarly notified, to assume the defense
thereof, with counsel satisfactory to such indemnified party and shall pay as
incurred the reasonable fees and disbursements of such counsel related to such
proceeding. In any such proceeding, any indemnified party shall have the right
to retain its own counsel at its own expense. Notwithstanding the foregoing, the
indemnifying party shall pay as incurred (or within 30 days of presentation) the
reasonable fees and expenses of the counsel retained by the indemnified party in
the event (i) the indemnifying party and the indemnified party shall have
mutually agreed to the retention of such counsel, (ii) the named parties to any
such proceeding (including any impleaded parties) include both the indemnifying
party and the indemnified party and representation of both parties by the same
counsel would be inappropriate due to actual or potential differing interests
between them or (iii) the indemnifying party shall have failed to assume the
defense and employ counsel acceptable to the indemnified party within a
reasonable period of time after notice of commencement of the action. The
indemnifying party shall not, in connection with any proceeding or related
proceedings in the same jurisdiction, be liable for the reasonable fees and
expenses of more than one separate firm for all such indemnified parties. Such
firm shall be designated in writing by you in the case of parties indemnified
pursuant to Section 7(a) or (e) (in the case where any Initial Purchaser is an
Indemnified Party) hereof and by the Company in the case of parties indemnified
pursuant to Section 7(b) or (e) (in the case where the Company is an Indemnified
Party) hereof. The indemnifying party shall not be liable for any settlement of
any proceeding effected without its written consent but if settled with such
consent or if there be a final judgment for the plaintiff, the indemnifying
party agrees to indemnify the indemnified party from and against any loss or
liability by reason of such settlement or judgment. In addition, the
indemnifying party will not, without the prior written consent of the
indemnified party, settle or compromise or consent to the entry of any judgment
in any pending or threatened claim, action or proceeding of which
indemnification may be sought hereunder (whether or not any indemnified party is
an actual or potential party to such claim, action or proceeding) unless such
settlement, compromise or consent (i) includes an unconditional release of each
indemnified party from all liability arising out of such claim, action or
proceeding and (ii) does not include a statement as to or an admission of fault,
culpability or a failure to act by or on behalf of any indemnified party. If at
any time an indemnified party shall have requested an indemnifying party to
reimburse the indemnified party for fees and expenses of counsel, such
indemnifying party agrees that it shall be liable for any settlement of any
proceeding effected without its written consent if (i) such settlement is
entered into more than 45 days after receipt by such indemnifying party of the
aforesaid request, (ii) such indemnifying party shall have received notice of
the terms of such settlement at least 30 days prior to such settlement being
entered into and (iii) such indemnifying party shall not have reimbursed such
indemnified party in accordance with such request prior to the date of such
settlement.

 

28

 

 

(d)          To the extent the indemnification provided for in this Section 7 is
unavailable to or insufficient to hold harmless an indemnified party under
Section 7(a) or (b) hereof in respect of any losses, claims, damages or
liabilities (or actions or proceedings in respect thereof) referred to therein,
then each indemnifying party shall contribute to the amount paid or payable by
such indemnified party as a result of such losses, claims, damages or
liabilities (or actions or proceedings in respect thereof) in such proportion as
is appropriate to reflect the relative benefits received by the Company on the
one hand and the Initial Purchasers on the other from the offering of the
Securities. If, however, the allocation provided by the immediately preceding
sentence is not permitted by applicable law then each indemnifying party shall
contribute to such amount paid or payable by such indemnified party in such
proportion as is appropriate to reflect not only such relative benefits but also
the relative fault of the Company on the one hand and the Initial Purchasers on
the other in connection with the statements or omissions which resulted in such
losses, claims, damages or liabilities (or actions or proceedings in respect
thereof), as well as any other relevant equitable considerations. The relative
benefits received by the Company on the one hand and the Initial Purchasers on
the other shall be deemed to be in the same proportion as the net proceeds from
the offering (before deducting expenses) received by the Company bear to the
total initial purchasers’ discounts and commissions received by the Initial
Purchasers, as provided in this Agreement. The relative fault shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by the Company on the one hand
or the Initial Purchasers on the other and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission.

 

The Company and the Initial Purchasers agree that it would not be just and
equitable if contributions pursuant to this Section 7(d) were determined by pro
rata allocation (even if the Initial Purchasers were treated as one entity for
such purpose) or by any other method of allocation which does not take account
of the equitable considerations referred to above in this Section 7(d). The
amount paid or payable by an indemnified party as a result of the losses,
claims, damages or liabilities (or actions or proceedings in respect thereof)
referred to above in this Section 7(d) shall be deemed to include any legal or
other expenses reasonably incurred by such indemnified party in connection with
investigating or defending any such action or claim. Notwithstanding the
provisions of this Section 7(d), (i) no Initial Purchaser shall be required to
contribute any amount in excess of the initial purchaser discounts and
commissions applicable to the Securities purchased by such Initial Purchaser and
(ii) no person guilty of fraudulent misrepresentation (within the meaning of
Section 10(f) of the Securities Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation. The Initial
Purchasers’ obligations in this Section 7(d) to contribute are several in
proportion to their respective underwriting obligations and not joint.

 

29

 

 

(e)          In any proceeding relating to the Offering Memorandum, any
Preliminary Offering Memorandum, any of the other Time of Sale Information, any
Issuer Written Communication, or any such amendment or supplement thereto, or
any Marketing Materials each party against whom contribution may be sought under
this Section 7 hereby consents to the exclusive jurisdiction of (i) the federal
courts of the United States of America located in the City and County of New
York, Borough of Manhattan and (ii) the courts of the State of New York located
in the City and County of New York, Borough of Manhattan (collectively, the
“Specified Courts”), agrees that process issuing from such courts may be served
upon it by any other contributing party and consents to the service of such
process and agrees that any other contributing party may join it as an
additional defendant in any such proceeding in which such other contributing
party is a party. The Company irrevocably appoints the Company’s General Counsel
as their agent to receive service of process or other legal summons for purposes
of any such suit, action or proceeding that may be instituted in any state or
federal court in the City and County of New York.

 

(f)          Any losses, claims, damages, liabilities or expenses for which an
indemnified party is entitled to indemnification or contribution under this
Section 7 shall be paid by the indemnifying party to the indemnified party as
such losses, claims, damages, liabilities or expenses are incurred. The
indemnity and contribution agreements contained in this Section 7 and the
representations and warranties of the Company set forth in this Agreement shall
remain operative and in full force and effect, regardless of (i) any
investigation made by or on behalf of any Initial Purchaser, its affiliates,
directors or officers or any person controlling any Initial Purchaser, the
Company, its affiliates, directors or officers or any persons controlling the
Company, (ii) acceptance of any Securities and payment therefor hereunder, and
(iii) any termination of this Agreement. A successor to any Initial Purchaser,
its affiliates directors or officers or any person controlling any Initial
Purchaser, or to the Company, its affiliates, directors or officers, or any
person controlling the Company, shall be entitled to the benefits of the
indemnity, contribution and reimbursement agreements contained in this
Section 7.

 

8.DEFAULT BY INITIAL PURCHASERS.

 

If on the Closing Date or any Additional Closing Date, as the case may be, any
Initial Purchaser shall fail to purchase and pay for the portion of the
aggregate principal amount of Securities which such Initial Purchaser has agreed
to purchase and pay for on such date (otherwise than by reason of any default on
the part of the Company), you, as Representative of the Initial Purchasers,
shall use your reasonable efforts to procure within 36 hours thereafter one or
more of the other Initial Purchasers, or any others, to purchase from the
Company, the Securities which the defaulting Initial Purchaser or Initial
Purchasers failed to purchase. If during such 36 hours you, as such
Representative, shall not have procured such other Initial Purchasers, or any
others, to purchase the aggregate principal amount of Securities agreed to be
purchased by the defaulting Initial Purchaser or Initial Purchasers, then (a) if
the aggregate principal amount of Securities with respect to which such default
shall occur does not exceed 10% of the aggregate principal amount of Securities
to be purchased on the Closing Date or any Additional Closing date, as the case
may be, the other Initial Purchasers shall be obligated, severally, in
proportion to the respective numbers of Securities which they are obligated to
purchase hereunder, to purchase the aggregate principal amount of Securities
which such defaulting Initial Purchaser or Initial Purchasers failed to
purchase, or (b) if the aggregate principal amount of Securities with respect to
which such default shall occur exceeds 10% of the aggregate principal amount of
Securities to be purchased on the Closing Date or any Additional Closing Date,
as the case may be, the Company or you as the Representative of the Initial
Purchasers will have the right, by written notice given within the next 36-hour
period to the parties to this Agreement, to terminate this Agreement without
liability on the part of the non-defaulting Initial Purchasers and the Company,
except to the extent provided in Sections 5 and 7 hereof. In the event of a
default by any Initial Purchaser or Initial Purchasers, as set forth in this
Section 8, the Closing Date or any Additional Closing Date, as the case may be,
may be postponed for such period, not exceeding seven days, as you, as
Representative, may determine in order that the required changes in the Time of
Sale Information or the Offering Memorandum or in any other documents or
arrangements may be effected. The term “Initial Purchaser” includes any person
substituted for a defaulting Initial Purchaser. Any action taken under this
Section 8 shall not relieve any defaulting Initial Purchaser from liability in
respect of any default of such Initial Purchaser under this Agreement.

 

30

 

 

9.NOTICES.

 

All communications hereunder shall be in writing and, except as otherwise
provided herein, will be mailed, delivered, telecopies or telegraphed and
confirmed as follows: (a) if to the Initial Purchasers, to the Representative
c/o Piper Jaffray & Co., 345 Park Avenue, New York, New York 10154, Attention:
TMT Equity Capital Markets, fax: (646) 607-4168 , with a copy to: (i) Piper
Jaffray & Co., U.S. Bancorp Center, 800 Nicollet Avenue, Minneapolis, Minnesota
55402, Attention: General Counsel, fax: (612) 303-8199 and (ii) (which shall not
constitute notice), Goodwin Procter LLP, The New York Times Building, 620 Eighth
Avenue, New York, New York 10018, Attention: James P. Barri, fax: (617)
523-1231; (b) if to the Company, to Global Eagle Entertainment Inc., 4553
Glencoe Avenue, Los Angeles, California 90292, Attention: General Counsel, with
a copy to: McDermott Will & Emery LLP, 340 Madison Avenue, New York, New York
10173, Attention: Joel L. Rubinstein, Esq., fax: (212) 547-5444.

 

10.          EFFECTIVENESS. This Agreement shall become effective upon the
execution and delivery hereof by the parties hereto.

 

11.          TERMINATION. This Agreement may be terminated by the Representative
by notice to the Company (a) at any time prior to the Closing Date or any
Additional Closing Date (if different from the Closing Date and then only as to
Option Securities) if any of the following has occurred: (i) since the
respective dates as of which information is given in the Time of Sale
Information or the Offering Memorandum, any material adverse change or any
development involving a prospective material adverse change in or affecting the
earnings, business, management, properties, assets, rights, operations,
condition (financial or otherwise) or prospects of the Company and the
Subsidiaries taken as a whole, whether or not arising in the ordinary course of
business; (ii) any outbreak or escalation of hostilities or declaration of war
or national emergency or other national or international calamity or crisis
(including, without limitation, an act of terrorism) or change in economic or
political conditions if the effect of such outbreak, escalation, declaration,
emergency, calamity, crisis or change on the financial markets of the United
States would, in your judgment, materially impair the investment quality of the
Shares; (iii) suspension of trading in securities generally on the New York
Stock Exchange, the NYSE MKT or the NASDAQ Capital Market or limitation on
prices (other than limitations on hours or numbers of days of trading) for
securities on any such exchange; (iv) the enactment, publication, decree or
other promulgation of any statute, regulation, rule or order of any court or
other governmental authority which in your opinion materially and adversely
affects or may materially and adversely affect the business or operations of the
Company; (v) the declaration of a banking moratorium by the United States or New
York State authorities; (vi) the suspension of trading of the Company’s common
stock by the NASDAQ Capital Market, the Commission or any other governmental
authority; or (vii) the taking of any action by any governmental body or agency
in respect of its monetary or fiscal affairs which in your opinion has a
material adverse effect on the securities markets in the United States; or (b)
as provided in Sections 6 and 8 of this Agreement.

 

31

 

 

12.         SUCCESSORS. This Agreement has been and is made solely for the
benefit of the Initial Purchasers and the Company and their respective
successors, executors, administrators, heirs and assigns, and the officers,
directors and controlling persons referred to herein, and no other person will
have any right or obligation hereunder. No purchaser of any of the Securities
from any Initial Purchaser shall be deemed a successor or assign merely because
of such purchase.

 

13.         INFORMATION PROVIDED BY INITIAL PURCHASERS. The Company and the
Initial Purchasers acknowledge and agree that the only information furnished or
to be furnished by any Initial Purchaser to the Company for inclusion in the
Preliminary Offering Memorandum, Time of Sale Information and Offering
Memorandum consists of the information set forth in the sixth paragraph, the
fourth sentence of the seventh paragraph, and paragraphs eleven and twelve under
the caption “Plan of Distribution” in the Offering Memorandum.

 

14.         MISCELLANEOUS.

 

(a)         The reimbursement, indemnification and contribution agreements
contained in this Agreement and the representations, warranties and covenants in
this Agreement shall remain in full force and effect regardless of (i) any
termination of this Agreement, (ii) any investigation made by or on behalf of an
Indemnified Party, or by or on behalf of an Initial Purchaser Indemnified Party
and (iii) delivery of and payment for the Securities under this Agreement.

 

(b)         The Company acknowledges and agrees that each Initial Purchaser in
providing investment banking services to the Company in connection with the
offering, including in acting pursuant to the terms of this Agreement, has acted
and is acting as an independent contractor and not as a fiduciary and the
Company do not intend such Initial Purchaser to act in any capacity other than
as an independent contractor, including as a fiduciary or in any other position
of higher trust. Additionally, neither the Representative nor any other Initial
Purchaser is advising the Company or any other person as to any legal, tax,
investment, accounting or regulatory matters in any jurisdiction. The Company
shall consult with its own advisors concerning such matters and shall be
responsible for making their own independent investigation and appraisal of the
transactions contemplated hereby, and the Initial Purchasers shall have no
responsibility or liability to the Company with respect thereto. Any review by
the Initial Purchasers of the Company, the transactions contemplated hereby or
other matters relating to such transactions will be performed solely for the
benefit of the Initial Purchasers and shall not be on behalf of the Company.

 

32

 

 

(c)          This Agreement may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 

(d)          This Agreement shall be governed by, and construed in accordance
with, the law of the State of New York, including, without limitation, Section
5-1401 of the New York General Obligations Law.

 

(e)          Any legal suit, action or proceeding arising out of or based upon
this Agreement or the transactions contemplated hereby (“Related Proceedings”)
shall be instituted in the Specified Courts, and each party irrevocably submits
to the exclusive jurisdiction (except for proceedings instituted in regard to
the enforcement of a judgment of any such court (a “Related Judgment”), as to
which such jurisdiction is non-exclusive) of such courts in any such suit,
action or proceeding. Service of any process, summons, notice or document by
mail to such party’s address set forth above shall be effective service of
process for any suit, action or other proceeding brought in any such court. The
parties irrevocably and unconditionally waive any objection to the laying of
venue of any suit, action or other proceeding in the Specified Courts and
irrevocably and unconditionally waive and agree not to plead or claim in any
such court that any such suit, action or other proceeding brought in any such
court has been brought in an inconvenient forum. With respect to any Related
Proceeding, each party irrevocably waives, to the fullest extent permitted by
applicable law, all immunity (whether on the basis of sovereignty or otherwise)
from jurisdiction, service of process, attachment (both before and after
judgment) and execution to which it might otherwise be entitled in the Specified
Courts, and with respect to any Related Judgment, each party waives any such
immunity in the Specified Courts or any other court of competent jurisdiction,
and will not raise or claim or cause to be pleaded any such immunity at or in
respect of any such Related Proceeding or Related Judgment, including, without
limitation, any immunity pursuant to the United States Foreign Sovereign
Immunities Act of 1976, as amended.

 

(f)          In respect of any judgment or order given or made for any amount
due hereunder that is expressed and paid in a currency (the “Judgment Currency”)
other than United States dollars, the Company will indemnify each Initial
Purchaser against any loss incurred by such Initial Purchaser as a result of any
variation as between (i) the rate of exchange at which the United States dollar
amount is converted into the Judgment Currency for the purpose of such judgment
or order and (ii) the rate of exchange at which an Initial Purchaser is able to
purchase United States dollars with the amount of the Judgment Currency actually
received by such Initial Purchaser. The foregoing indemnity shall constitute a
separate and independent obligation of the Company and shall continue in full
force and effect notwithstanding any such judgment or order as aforesaid. The
term “rate of exchange” shall include any premiums and costs of exchange payable
in connection with the purchase of or conversion into United States dollars.

 

(g)          The Initial Purchasers, on the one hand, and the Company (on its
own behalf and, to the extent permitted by law, on behalf of its stockholders)
on the other hand, waive any right to trial by jury in any action, claim, suit
or proceeding with respect to your engagement as underwriter or your role in
connection herewith.

 

33

 

 

(h)          This Agreement constitutes the entire agreement of the parties to
this Agreement and supersedes all prior written or oral and all contemporaneous
oral agreements, understandings and negotiations with respect to the subject
matter hereof. Neither this Agreement nor any terms hereof may be amended except
pursuant to a written instrument executed by the Company and the Representative
on behalf of the Initial Purchasers. In the event that any one or more of the
provisions contained herein, or the application thereof in any circumstance, is
held invalid, illegal or unenforceable, the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions contained herein shall not be affected or impaired thereby.

 

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to us the enclosed duplicates hereof, whereupon it will
become a binding agreement among the Company and the several Initial Purchasers
in accordance with its terms.

 

34

 

 

  Very truly yours,       GLOBAL EAGLE ENTERTAINMENT INC.         By: /s/ Jay
Itzkowitz   Name: Jay Itzkowitz   Title: Senior Vice President and General
Counsel

 

The foregoing Purchase Agreement   is hereby confirmed and accepted as   of the
date first above written.       INITIAL PURCHASERS       As Representative of
the several   Initial Purchasers listed on Schedule I hereto       PIPER JAFFRAY
& CO.  



      By: /s/ Martin C. Alvarez   Name: Martin C. Alvarez   Title: Managing
Director  

 

[Signature Page to Note Purchase Agreement]

 

 

 

 

SCHEDULE I

 

SCHEDULE OF INITIAL PURCHASERS

 

Initial Purchaser  Principal Amount of
Securities        Piper Jaffray & Co.  $60,000,000  Macquarie Capital (USA)
Inc.  $15,000,000  Total:  $75,000,000 

 

 

 

 

SCHEDULE II

 

WRITTEN COMMUNICATIONS

 

None.

 

 

 

 

SCHEDULE III

 

PRICING TERM SHEET

 

 

 

 

PRICING TERM SHEET   STRICTLY CONFIDENTIAL

 

DATED February 12, 2015

 

[tex10-1pg39.jpg]

 

GLOBAL EAGLE ENTERTAINMENT INC.

 

$75,000,000 PRINCIPAL AMOUNT OF

 

2.75% CONVERTIBLE SENIOR NOTES DUE 2035

 

The information in this pricing term sheet supplements Global Eagle
Entertainment Inc.’s preliminary offering memorandum, dated February 9, 2015
(the “Preliminary Offering Memorandum”), and supersedes the information in the
Preliminary Offering Memorandum to the extent inconsistent with the information
in the Preliminary Offering Memorandum. In all other respects, this term sheet
is qualified in its entirety by reference to the Preliminary Offering
Memorandum, including the documents incorporated by reference therein.
References to “Global Eagle,” “Global Eagle Entertainment,” “the Company,” “we,”
“us,” “our” and similar terms refer to Global Eagle Entertainment Inc. and not
to any of its subsidiaries. Terms used herein but not defined herein shall have
the respective meanings as set forth in the Preliminary Offering Memorandum. All
references to dollar amounts are references to U.S. dollars.

 

Issuer:   Global Eagle Entertainment Inc., a Delaware corporation.       Trading
of Our Common Stock   Our common stock is listed on The Nasdaq Capital Market
under the symbol “ENT”.       Securities:   2.75% Convertible Senior Notes due
2035 (the “notes”).       Principal Amount:   $75.0 million (or $82.5 million
aggregate principal amount if the initial purchasers’ exercise their option to
purchase up to an additional $7.5 million principal amount of notes in full).  
    Issue Price:   100% of principal, plus accrued interest, if any from
February 18, 2015.       Denominations:   $1,000 and  integral multiples of
$1,000 in excess thereof.       Maturity:   February 15, 2035, unless earlier
converted, redeemed or repurchased.       Optional Redemption:   We may not
redeem the notes prior to February 20, 2019. We may at our option redeem all or
part of the notes at any time (1) on or after February 20, 2019 if the last
reported sales price per share of our common stock has been  at least 130% of
the conversion price then in effect for at least 20 trading days (whether or not
consecutive) during any 30 consecutive trading day period ending on, and
including, the trading day immediately preceding the date on which we provide
written notice of redemption and (2) on or after February 20, 2022 regardless of
the sale price condition described in clause (1), in each case, at a redemption
price in cash equal to 100% of the principal amount of the notes to be redeemed,
plus accrued and unpaid interest to, but excluding, the redemption date.

 

 

 

 

Repurchase of Notes at Your Option on Specified Dates:   On February 20, 2022,
February 20, 2025 and February 20, 2030, holders may require us to repurchase
all or a portion of their notes in integral multiples of $1,000 at a repurchase
price in cash equal to 100% of the principal amount of the notes being
repurchased, plus accrued and unpaid interest, if any, to, but excluding, the
relevant repurchase date. To exercise such right, a holder must deliver notes
and a written repurchase notice to the paying agent no later than the second
business day immediately preceding the relevant repurchase date.      
Fundamental Change Permits Holders to Require Us to Repurchase Notes:   If a
“fundamental change” (as defined in the Preliminary Offering Memorandum under
the caption “Description of Notes—Repurchase at the Option of the
Holders—Fundamental Change Permits Holders to Require Us to Repurchase Notes”)
occurs at any time prior to the maturity date, you will have the right, at your
option, to require us to repurchase for cash all or a portion of your notes in
principal amounts of $1,000 or an integral multiple thereof at a repurchase
price equal to 100% of the principal amount of the notes to be repurchased, plus
accrued and unpaid interest, if any, to, but excluding, the fundamental change
repurchase date. To exercise such right, a holder must deliver notes and a
written repurchase notice to the paying agent no later than the second business
day immediately preceding the relevant fundamental change repurchase date.      
Interest and Interest Payment Dates:   2.75% per year. Interest will accrue from
February 18, 2015 and will be payable semiannually in arrears on February 15 and
August 15 of each year, beginning on August 15, 2015.       Regular Record
Dates:   February 1 and August 1 of each year, as the case may be, immediately
preceding each interest payment date.       Lasted Reported Sale Price on
February 11, 2015:   $12.95 per share.       Initial Conversion Rate:   53.9084
shares of common stock per $1,000 principal amount of notes, subject to
adjustment in some events, but will not be adjusted for accrued interest.      
Initial Conversion Price:   Approximately $18.55 per share of common stock,
subject to adjustment  in some events, but will not be adjusted for accrued
interest.       Conversion Premium:   Approximately 40% above the public
offering price of our common stock in the concurrent offering of our common
stock by certain of our stockholders described below.       Settlement Method
for Conversions:   Cash, shares of our common stock or a combination of cash and
shares of our common stock, at our election.       Joint Book-Running Managers:
 

Piper Jaffray & Co.

Macquarie Capital (USA) Inc.

      Pricing Date:   February 12, 2015.       Trade Date:   February 12, 2015.

 

 

 

 

Expected Settlement Date:   February 18, 2015.       CUSIP Number (144A):  
37951D AA0       ISIN (144A):   US37951DAA00       Listing:   None.       Use of
Proceeds:  

We estimate that the net proceeds from the offering of notes will be
approximately $72.3 million (or $79.6 million if the initial purchasers exercise
their option to purchase additional notes in full), after deducting the initial
purchasers’ discounts and commissions and estimated offering expenses payable by
us.

 

We intend to use the net proceeds from the offering of notes for working capital
and general corporate purposes, including possible acquisitions, ongoing and
future capital investments in new product development and technologies, and
costs associated with expanding our customer base in new and emerging markets.
However, we have no current commitments or obligations with respect to any
acquisitions.

      Concurrent Offering of Common Stock:   Concurrently with the offering of
the notes, certain of our stockholders are offering 3,300,000 shares of our
common stock (3,795,000 shares if the underwriters in the concurrent offering
exercise in full their option to purchase additional shares to cover
over-allotments) at a public offering price of $13.25 per share of common stock
pursuant to a prospectus supplement in an underwritten public offering.  This
number of shares is reduced by 5,000,000 shares from the number of shares we
previously announced were being sold in this offering because PAR Investment
Partners, L.P. elected not to sell any of its shares in this offering based on
the price at which the shares are being offered. Neither offering is contingent
upon the completion of the other. We cannot assure you that the concurrent
selling stockholder common stock offering will be completed or, if completed, on
what terms it will be completed. We will not receive any proceeds from the sale
of the shares of our common stock by the selling stockholders in the concurrent
offering.  As part of the underwriting procedures, PAR Investment Partners,
L.P., all selling stockholders and all of our executive officers and directors
have agreed to lock-up agreements for a period of 90 days following the
offering.

 

 

 

 

Description of Notes—Conversion Rights—Increase in Conversion Rate upon
Conversion upon a Make-Whole Fundamental Change or during a Redemption Period

 

If the effective date of a make-whole fundamental change (as defined in the
Preliminary Offering Memorandum) occurs prior to February 20, 2022, and a holder
elects to convert its notes in connection with such make-whole fundamental
change or if we issue a notice of redemption prior to February 20, 2022, and a
holder elects to convert notes during the related redemption period, we will,
under certain circumstances, increase the conversion rate for the notes so
surrendered for conversion by a number of additional shares of common stock.

 

The following table sets forth the number of additional shares by which the
conversion rate will be increased per $1,000 principal amount of notes:

 

Effective Date /
Redemption Notice  Stock Price  Date  $13.25   $15.00   $20.00   $25.00  
$30.00   $40.00   $50.00   $60.00   $70.00   $80.00  February 18, 2015 
 21.5638    17.5593    10.5335    6.8060    4.6023    2.2643    1.1500  
 0.5660    0.2479    0.0783  February 15, 2016   21.5638    17.0920    9.9560  
 6.2700    4.1437    1.9540    0.9490    0.4415    0.1791    0.0514  February
15, 2017   21.5638    16.7447    9.4030    5.7340    3.6833    1.6505  
 0.7596    0.3283    0.1170    0.0239  February 15, 2018   21.5638    16.4227  
 8.7805    5.1260    3.1700    1.3295    0.5708    0.2232    0.0647    0.0060 
February 15, 2019   21.5638    15.9847    7.9500    4.3476    2.5440    0.9738  
 0.3798    0.1270    0.0246    0.0000  February 15, 2020   21.5638    15.2760  
 6.7185    3.2844    1.7583    0.5898    0.1994    0.0493    0.0023    0.0000 
February 15, 2021   21.5638    14.0860    4.6785    1.7832    0.8147    0.2303  
 0.0620    0.0063    0.0000    0.0000  February 19, 2022   21.5638    12.7580  
 0.6220    0.0000    0.0000    0.0000    0.0000    0.0000    0.0000    0.0000 

 

The exact stock prices and effective dates or redemption notice dates may not be
set forth in the table above, in which case

 

·If the stock price is between two stock prices in the table or the effective
date or redemption notice date, as the case may be, is between two effective
dates or redemption dates, as the case may be, in the table, the number of
additional shares by which the conversion rate will be increased will be
determined by a straight-line interpolation between the number of additional
shares set forth for the higher and lower stock prices and the earlier and later
effective dates or redemption notice dates, as applicable, based on a 365-day
year.

 

·If the stock price is greater than $80.00 per share (subject to adjustment in
the same manner as the stock prices set forth in the column headings of the
table above), no additional shares will be added to the conversion rate.

 

·If the stock price is less than $13.25 per share (subject to adjustment in the
same manner as the stock prices set forth in the column headings of the table
above), no additional shares will be added to the conversion rate.

 

Notwithstanding the foregoing, in no event will the conversion rate per $1,000
principal amount of notes exceed 75.4722 shares of common stock, subject to
adjustment in the same manner as the conversion rate as set forth in the
Preliminary Offering Memorandum under the caption “Description of
Notes—Conversion Rights—Conversion Rate Adjustments.”

 

Our obligation to increase the conversion rate for notes converted in connection
with a make-whole fundamental change or during a redemption period could be
considered a penalty, in which case the enforceability thereof would be subject
to general principles of reasonableness and equitable remedies.

 

 

 

 



 



 

This communication is intended for the sole use of the person to whom it is
provided by the sender. This material is confidential and is for your
information only and is not intended to be used by anyone other than you. This
information does not purport to be a complete description of the notes or the
offering. This communication does not constitute an offer to sell or the
solicitation of an offer to buy any notes in any jurisdiction to any person to
whom it is unlawful to make such offer or solicitation in such jurisdiction.

 

The notes and any shares of common stock issuable upon conversion of the notes
have not been and will not be registered under the U.S. Securities Act of 1933,
as amended (the “Securities Act”), or any other securities laws, and may not be
offered or sold within the United States or any other jurisdiction, except
pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the Securities Act and any other applicable
securities laws. The initial purchasers are initially offering the notes only to
qualified institutional buyers as defined in, and in reliance on, Rule 144A
under the Securities Act.

 

The notes and any shares of common stock issuable upon conversion of the notes
are not transferable except in accordance with the restrictions described under
“Notice to Investors” and “Transfer Restrictions” in the Preliminary Offering
Memorandum.

 

A copy of the Preliminary Offering Memorandum for the offering of the notes may
be obtained by contacting Piper Jaffray & Co. at 800-747-3924.

 

Any legends, disclaimers or other notices that may appear below are not
applicable to this communication and should be disregarded. Such legends,
disclaimers or other notices have been automatically generated as a result of
this communication having been sent via Bloomberg or another system.

 

 

 

 

SCHEDULE IV

 

PERSONS TO DELIVER LOCKUP AGREEMENTS

 

David M. Davis

Michael Zemetra

Edward L. Shapiro

Louis Belanger-Martin

Harry E. Sloan

Jeff Sagansky

Jeffrey A. Leddy

Jeffrey E. Epstein

Robert W. Reding

 

 

 

 

EXHIBIT A

 

SUBSIDIARIES

 

1)Global Eagle Entertainment Inc.

2)Global Eagle Entertainment Luxembourg I S.à r.l.

3)Global Eagle Entertainment Luxembourg II S.à r.l.

4)Global Eagle Entertainment GmbH

5)Global Entertainment GmbH

6)Entertainment in Motion, Inc.

7)Emphasis Video Entertainment Ltd.

8)DTI Software Inc.

9)Inflight Production Ltd.

10)Inflight Production, Inc.

11)Post Modern Edit, Inc.

12)Row 44, Inc.

13)IFES Acquisition Corp. Limited

14)Travel Entertainment Group Equity Ltd

15)Travel Entertainment Group Acquisitions Ltd

16)Travel Entertainment Group Ltd

17)IFE Holdings Ltd

18)IFE Services Ltd (UK)

 

 

 

 

EXHIBIT B

 

LOCK-UP AGREEMENT

 

February ___, 2015

 

Piper Jaffray & Co.

As Representative of the

Several Initial Purchasers

 

c/o Piper Jaffray & Co.

U.S. Bancorp Center

800 Nicollet Mall

Minneapolis, Minnesota 55402

 

Ladies and Gentlemen:

 

The undersigned understands that Piper Jaffray & Co., as representative (the
“Representative”) of the several initial purchasers (the “Initial Purchasers”),
proposes to enter into a Purchase Agreement with Global Eagle Entertainment Inc.
(the “Company”), providing for the private offering (the “Private Offering”) by
the Initial Purchasers, including the Representative, of Convertible Senior
Notes (the “Notes”) of the Company that are convertible into shares of the
Company’s common stock, par value $0.0001 (the “Common Stock”).

 

To induce the Initial Purchasers to continue their efforts in connection with
the Private Offering, the undersigned agrees that, without the prior written
consent of the Representative, the undersigned will not, directly or indirectly,
offer, sell, pledge, contract to sell (including any short sale), grant any
option to purchase or otherwise dispose of any shares of Common Stock
(including, without limitation, shares of Common Stock which may be deemed to be
beneficially owned by the undersigned currently or hereafter in accordance with
the rules and regulations of the Securities and Exchange Commission (the
“Commission”), shares of Common Stock which may be issued upon exercise of a
stock option or warrant and any other security convertible into or exchangeable
for Common Stock) or enter into any Hedging Transaction (as defined below)
relating to the Common Stock (each of the foregoing referred to as a
“Disposition”) during the period specified in the following paragraph (the
“Lock-Up Period”). The foregoing restriction is expressly intended to preclude
the undersigned from engaging in any Hedging Transaction or other transaction
which is designed to or reasonably expected to lead to or result in a
Disposition during the Lock-Up Period even if the securities would be disposed
of by someone other than the undersigned. “Hedging Transaction” means any short
sale (whether or not against the box) or any purchase, sale or grant of any
right (including, without limitation, any put or call option) with respect to
any security that includes, relates to or derives any significant part of its
value from the Common Stock (other than a broad-based market basket or index).

 

 

 

 

The initial Lock-Up Period will commence on the date hereof and continue until,
and include, the date that is 90 days after the date of the final offering
memorandum relating to the Private Offering (the “Lock-Up Period”).

 

Notwithstanding the foregoing, the undersigned may transfer any or all of the
shares of Common Stock or other Company securities if the transfer does not
trigger any public filing or reporting requirement or obligation or result in
any other voluntary or mandatory public disclosure reporting a reduction in
beneficial ownership of Common Stock, including but not limited to Form 4 of
Section 16 of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), and is by (i) gift, will or intestacy, (ii) to a trust, the beneficiary
of which is the undersigned or an immediate family member of the undersigned or
(iii) distribution to partners, members or shareholders of the undersigned or to
any partnership, corporation or limited liability company controlled by the
undersigned or by a member of the immediate family of the undersigned; provided,
however, it shall be a condition to the transfer (other than by will or
intestacy) that the transferee execute an agreement stating that the transferee
is receiving and holding the securities subject to the provisions of this
Lock-Up Agreement.

 

Furthermore, notwithstanding the foregoing, the transfer restrictions on the
undersigned’s shares referenced above shall not apply to (i) transfers of shares
of Common Stock in the public offering by Piper Jaffray & Co., as representative
of several underwriters, of the Company’s Common Stock, contemplated by the
preliminary prospectus supplement dated February 9, 2015, (ii) the establishment
of any contract, instruction or plan that satisfies all of the requirements of
Rule 10b5-1(c)(1)(i)(B) (a “10b5-1 Plan”) of the Exchange Act, provided that no
sales of Common Stock or securities convertible into, or exchangeable or
exercisable for Common Stock, shall be made pursuant to such 10b5-1 Plan prior
to the expiration of the Lock-Up Period, (iii) sales pursuant to any 10b5-1 Plan
existing on the date hereof in an amount not to exceed 15,000 shares in the
aggregate, (iv) the exercise of stock options pursuant to the Company’s equity
incentive plans in effect on the date hereof or warrants effected by means of
net share settlement, cashless exercise, or by the delivery or sale of shares
held by the undersigned or (v) transfers to the Company to satisfy tax
withholding obligations upon vesting of restricted stock awards or restricted
stock units or exercise of stock options; provided, however, that any public
filing or public disclosure required to disclose any transactions pursuant to
clause (iv) and (v) of this paragraph, including but not limited to Form 4 of
Section 16 of the Exchange Act, shall contain the appropriate codes and
disclosures indicating that such shares are being transferred to the Company.

 

If the undersigned is an officer or director of the Company, the Representative
agrees that, at least three business days before the effective date of any
release or waiver of the foregoing restrictions in connection with a transfer of
shares of Common Stock, it will notify the Company of the impending release or
waiver. The provisions of this paragraph will not apply if (a) the release or
waiver is effected solely to permit a transfer not for consideration and (b) the
transferee has agreed in writing to be bound by the same terms described in this
letter to the extent and for the duration that such terms remain in effect at
the time of the transfer.

 

The undersigned agrees and consents to the entry of stop transfer instructions
with the Company’s transfer agent and registrar against the transfer of the
shares of Common Stock subject to the restrictions set forth in this Lock-Up
Agreement except in compliance with the foregoing restrictions.

 

 

 

 

In addition, the undersigned hereby waives any and all notice requirements and
rights with respect to registration of securities pursuant to any agreement,
understanding or otherwise setting forth the terms of any security of the
Company held by the undersigned, including any registration rights agreement to
which the undersigned and the Company may be party; provided that such waiver
shall apply only to the proposed Private Offering, and any other action taken by
the Company in connection with the proposed Private Offering.

 

The undersigned hereby agrees that, to the extent that the terms of this Lock-Up
Agreement conflict with or are in any way inconsistent with any registration
rights agreement to which the undersigned and the Company may be a party, this
Lock-Up Agreement supersedes such registration rights agreement.

 

The undersigned hereby represents and warrants that the undersigned has full
power and authority to enter into this Lock-Up Agreement. All authority herein
conferred or agreed to be conferred shall survive the death or incapacity of the
undersigned and any obligations of the undersigned shall be binding upon the
heirs, personal representatives, successors and assigns of the undersigned.

 

This Lock-Up Agreement shall be governed by and construed in accordance with the
laws of the State of New York, without regard to the conflict of laws principles
thereof.

 

Notwithstanding anything herein to the contrary, if the closing of the Private
Offering has not occurred prior to February 28, 2015, this agreement shall be of
no further force or effect.

 

[Signature Page Follows]

 

 

 

 

  Signature:  



        Print Name:  



        Title (if applicable):  

 

 

 